Exhibit 10.90
EXECUTION COPY
 
TERM LOAN CREDIT AGREEMENT
Dated as of
December 29, 2008,
among
KING PHARMACEUTICALS, INC.,
as Borrower,
THE LENDERS PARTY HERETO
and
CREDIT SUISSE,
as Administrative Agent and as Collateral Agent
 
CREDIT SUISSE SECURITIES (USA) LLC
and
WACHOVIA CAPITAL MARKETS, LLC,
as Joint Bookrunners and Joint Lead Arrangers,
WACHOVIA BANK, NATIONAL ASSOCIATION,
and
SUNTRUST BANK
as Co-Syndication Agents
DNB FIRST BANK
and
U.S. BANK NATIONAL ASSOCIATION
as Co-Documentation Agents,
DZ BANK AG, DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, NEW
YORK BRANCH,
SIEMENS FINANCIAL SERVICES, INC,
THE PRIVATEBANK AND TRUST COMPANY
and
UNION BANK, N.A.
as Senior Managing Agents
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
Page
ARTICLE 1
Definitions

         
Section 1.01. Defined Terms
    2  
Section 1.02. Terms Generally
    28  
Section 1.03. Pro Forma Calculations
    29  

ARTICLE 2
The Credits

         
Section 2.01. Commitments
    29  
Section 2.02. Loans
    29  
Section 2.03. Borrowing Procedure
    31  
Section 2.04. Evidence of Debt; Repayment of Loans
    31  
Section 2.05. Fees
    32  
Section 2.06. Interest on Loans
    33  
Section 2.07. Default Interest
    33  
Section 2.08. Alternate Rate of Interest
    33  
Section 2.09. Termination and Reduction of Commitments
    34  
Section 2.10. Conversion and Continuation of Borrowings
    34  
Section 2.11. Repayment of Borrowings
    36  
Section 2.12. Voluntary Prepayment
    37  
Section 2.13. Mandatory Prepayments
    38  
Section 2.14. Reserve Requirements; Change in Circumstances
    39  
Section 2.15. Change in Legality
    41  
Section 2.16. Breakage
    41  
Section 2.17. Pro Rata Treatment
    42  
Section 2.18. Sharing of Setoffs
    42  
Section 2.19. Payments
    43  
Section 2.20. Taxes
    44  
Section 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate
    45  

ARTICLE 3
Representations and Warranties

         
Section 3.01. Organization; Powers
    47  
Section 3.02. Authorization
    47  
Section 3.03. Enforceability
    47  

i



--------------------------------------------------------------------------------



 



         
Section 3.04. Governmental Approvals
    47  
Section 3.05. Financial Statements
    48  
Section 3.06. No Material Adverse Change
    49  
Section 3.07. Title to Properties; Possession Under Leases
    49  
Section 3.08. Subsidiaries
    50  
Section 3.09. Litigation; Compliance with Laws
    50  
Section 3.10. Agreements
    51  
Section 3.11. Federal Reserve Regulations
    51  
Section 3.12. Investment Company Act
    51  
Section 3.13. Use of Proceeds
    51  
Section 3.14. Tax Returns
    51  
Section 3.15. No Material Misstatements
    51  
Section 3.16. Employee Benefit Plans
    52  
Section 3.17. Environmental Matters
    52  
Section 3.18. Insurance
    53  
Section 3.19. Security Documents
    53  
Section 3.20. Location of Real Property and Leased Premises
    54  
Section 3.21. Labor Matters
    55  
Section 3.22. Solvency
    55  
Section 3.23. Transaction Documents
    55  
Section 3.24. Sanctioned Persons
    56  

ARTICLE 4
Conditions of Lending

         
Section 4.01. All Credit Events
    56  
Section 4.02. First Credit Event
    57  
Section 4.03. Conditions to Merger Borrowing Credit Events
    61  

ARTICLE 5
Affirmative Covenants

         
Section 5.01. Existence; Compliance with Laws; Businesses and Properties
    62  
Section 5.02. Insurance
    63  
Section 5.03. Obligations and Taxes
    64  
Section 5.04. Financial Statements, Reports, etc
    65  
Section 5.05. Litigation and Other Notices
    67  
Section 5.06. Information Regarding Collateral
    67  
Section 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings
    68  
Section 5.08. Use of Proceeds
    68  
Section 5.09. Employee Benefits
    68  
Section 5.10. Compliance with Environmental Laws
    68  
Section 5.11. Preparation of Environmental Reports
    69  
Section 5.12. Compliance with Laws
    69  
Section 5.13. Further Assurances
    69  
Section 5.14. Interest Rate Protection
    71  

ii



--------------------------------------------------------------------------------



 



         
Section 5.15. Consummation of the Merger
    71  
Section 5.16. Alpharma Escrow Account
    71  

ARTICLE 6
Negative Covenants

         
Section 6.01. Indebtedness
    72  
Section 6.02. Liens
    74  
Section 6.03. Sale and Leaseback Transactions
    76  
Section 6.04. Investments, Loans and Advances
    76  
Section 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions
    79  
Section 6.06. Restricted Payments; Restrictive Agreements
    80  
Section 6.07. Transactions with Affiliates
    80  
Section 6.08. Business of Borrower and Subsidiaries
    81  
Section 6.09. Other Indebtedness and Agreements
    81  
Section 6.10. Capital Expenditures
    82  
Section 6.11. Consolidated Interest Expense Coverage Ratio
    82  
Section 6.12. Maximum Leverage Ratio
    83  
Section 6.13. Fiscal Year
    84  
Section 6.14. Certain Equity Securities
    84  

ARTICLE 7
Events of Default
ARTICLE 8
The Administrative Agent and the Collateral Agent; Etc.
ARTICLE 9
Miscellaneous

         
Section 9.01. Notices; Electronic Communications
    91  
Section 9.02. Survival of Agreement
    94  
Section 9.03. Binding Effect
    94  
Section 9.04. Successors and Assigns
    94  
Section 9.05. Expenses; Indemnity
    98  
Section 9.06. Right of Setoff
    100  
Section 9.07. Applicable Law
    100  
Section 9.08. Waivers; Amendment
    100  
Section 9.09. Interest Rate Limitation
    102  
Section 9.10. Entire Agreement
    102  
Section 9.11. WAIVER OF JURY TRIAL
    102  
Section 9.12. Severability
    103  
Section 9.13. Counterparts
    103  
Section 9.14. Headings
    103  
Section 9.15. Jurisdiction; Consent to Service of Process
    103  

iii



--------------------------------------------------------------------------------



 



         
Section 9.16. Confidentiality
    104  
Section 9.17. Lender Action
    105  
Section 9.18. Patriot Act
    105  
Section 9.19. No Fiduciary Duty
    105  

SCHEDULES

         
Schedule 1.01(b)
  -   Subsidiary Guarantors
Schedule 1.01(c)
  -   Mortgaged Property
Schedule 2.01
  -   Lenders and Commitments
Schedule 3.08
  -   Subsidiaries
Schedule 3.09
  -   Litigation
Schedule 3.17
  -   Environmental Matters
Schedule 3.18
  -   Insurance
Schedule 3.19(a)
  -   UCC Filing Offices
Schedule 3.19(c)
  -   Mortgage Filing Offices
Schedule 3.20(a)
  -   Owned Real Property
Schedule 3.20(b)
  -   Leased Real Property
Schedule 4.02(b)
  -   Local Counsel
Schedule 6.01
  -   Existing Indebtedness
Schedule 6.02
  -   Existing Liens
Schedule 6.04(a)
  -   Existing Investments

EXHIBITS

         
Exhibit A
  -   Form of Administrative Questionnaire
Exhibit B
  -   Form of Assignment and Acceptance
Exhibit C
  -   Form of Borrowing Request
Exhibit D
  -   Form of Guarantee and Collateral Agreement
Exhibit E
  -   Form of Mortgage
Exhibit F
  -   Form of Affiliate Subordination Agreement
Exhibit G-1
  -   Form of Opinion of Dewey & LeBoeuf LLP
Exhibit G-2
  -   Form of Local Counsel Opinion
Exhibit H
  -   Form of Compliance Certificate

iv



--------------------------------------------------------------------------------



 



     TERM LOAN CREDIT AGREEMENT dated as of December 29, 2008 (as amended,
supplemented or otherwise modified from time to time, this “Agreement”) among
KING PHARMACEUTICALS, INC., a Tennessee corporation (the “Borrower”), the
Lenders (such term and each other capitalized term used but not defined in this
introductory statement having the meaning given it in Article 1), and CREDIT
SUISSE, as administrative agent (in such capacity, including any successor
thereto, the “Administrative Agent”) and as collateral agent (in such capacity,
including any successor thereto, the “Collateral Agent”) for the Lenders.
PRELIMINARY STATEMENTS:
     Pursuant to the Merger Agreement, the Borrower intends to acquire (the
“Acquisition”) all of the Shares pursuant to a two-step transaction in which
(a) Merger Sub will acquire pursuant to the Tender Offer, for a purchase price
of $37 per share in cash, those Shares that have been validly tendered and not
withdrawn and accepted for payment pursuant to the Tender Offer (the “Tender
Consideration”) and (b) on the Merger Date and in accordance with the Merger
Agreement, Merger Sub will be merged with and into the Target with the Target
being the surviving corporation (the “Merger”), and pursuant to the Merger each
Share not acquired in the Tender Offer will be converted into the right to
receive $37 in cash pursuant to, and subject to the provisions of, the Merger
Agreement (the “Merger Consideration”).
     In connection with the foregoing, the Borrower has requested the Lenders to
extend credit in the form of term Loans during the Availability Period in an
aggregate principal amount not in excess of $200,000,000. The proceeds of the
Loans are to be used solely (a) to enable Merger Sub to pay the Tender
Consideration in respect of those Shares that have been validly tendered and not
withdrawn in the Tender Offer and that have been accepted for payment on the
Closing Date, the Tender Consideration in respect of those additional Shares
that are validly tendered and not withdrawn in a subsequent offering period
pursuant to the Tender Offer, and the Merger Consideration on or immediately
after the effective date of the Merger and to pay the appraised value of any
Shares held by holders who have properly perfected rights to appraisal in
accordance with Section 262 of the Delaware General Corporation Law (together,
the “Acquisition Consideration”) and (b) to pay fees and expenses incurred in
connection with the foregoing.
     The Lenders have agreed to extend such credit on the terms and subject to
the conditions set forth herein. Accordingly, the parties hereto hereby agree as
follows:

 



--------------------------------------------------------------------------------



 



ARTICLE 1
Definitions
     Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Acquired Entity” shall have the meaning assigned to such term in
Section 6.04(l).
     “Acquisition” shall have the meaning assigned to such term in the
Preliminary Statements.
     “Acquisition Consideration” shall have the meaning assigned to such term in
the Preliminary Statements.
     “Acquisition Transactions” shall have the meaning set forth in
Section 3.02.
     “Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum equal to the greater of
(a) 3.00% and (b) the product of (i) the LIBO Rate in effect for such Interest
Period and (ii) Statutory Reserves.
     “Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.
     “Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
     “Administrative Questionnaire” shall mean an Administrative Questionnaire
in the form of Exhibit A, or such other form as may be supplied from time to
time by the Administrative Agent.
     “Affiliate” shall mean, when used with respect to a specified person,
another person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the person
specified.
     “Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement in the form of Exhibit F pursuant to which intercompany obligations
and advances owed by any Loan Party to a person that is not a Loan Party are
subordinated to the Obligations.
     “Agents” shall have the meaning assigned to such term in Article 8.

2



--------------------------------------------------------------------------------



 



     “Agreement” shall have the meaning assigned to such term in the preamble
hereto.
     “Agreement Value” shall mean, for each Hedging Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or any Subsidiary would be required to pay if such
Hedging Agreement were terminated on such date.
     “Alpharma Convertible Note Indenture” shall mean the Indenture dated as of
March 20, 2007, as supplemented by the First Supplemental Indenture dated
March 20, 2007, each between Alpharma Inc. and U.S. Bank National Association,
as trustee, as in effect on the Closing Date.
     “Alpharma Convertible Notes” shall mean the 2.125% convertible senior notes
due 2027 issued by Alpharma Inc. pursuant to the Alpharma Convertible Note
Indenture and outstanding on the Closing Date.
     “Alpharma Escrow Account” shall have the meaning assigned to such term in
Section 5.16.
     “Alternate Base Rate” shall mean, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%; provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate determined on such day at approximately 11 a.m. (London time) by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the British Bankers’ Association as an
authorized vendor for the purpose of displaying such rates) on such day.
     “Applicable Percentage” shall mean, for any day (a) with respect to any
Eurodollar Loan, 5.0% per annum and (b) with respect to any ABR Loan, 4.0% per
annum.
     “ARS Liquidation Event” shall mean any event which enables the Borrower or
any Subsidiary to convert its auction rate securities into cash or other
immediately available funds (whether through incurring Permitted ARS
Indebtedness, the redemption of such auction rate securities by the issuer
thereof, the repurchase of such auction rate securities by the seller thereof,
the sale of such auction rate securities by the Borrower or such Subsidiary, or
otherwise).
     “Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by the Borrower or any of the
Subsidiaries to any person other than the Borrower or any Subsidiary Guarantor
of (a) any Equity Interests of any of the Subsidiaries (other than directors’

3



--------------------------------------------------------------------------------



 



qualifying shares) or (b) any other assets of the Borrower or any of the
Subsidiaries (other than (i) inventory (including raw material), damaged,
obsolete, surplus or worn out assets, scrap and Permitted Investments, in each
case disposed of in the ordinary course of business, (ii) dispositions between
or among Foreign Subsidiaries, (iii) dispositions of Margin Stock for cash and
for fair market value as determined in good faith by the board of directors of
the Borrower; provided that the cash proceeds received in connection with any
such disposition are held in cash or Permitted Investments, (iv) solely for the
purpose of Section 2.13(a), any ARS Liquidation Event and (v) any sale, transfer
or other disposition or series of related sales, transfers or other dispositions
having a value not in excess of $500,000).
     “Assignment and Acceptance” shall mean an assignment and acceptance entered
into by a Lender and an Eligible Assignee, and accepted by the Administrative
Agent, in the form of Exhibit B or such other form as shall be approved by the
Administrative Agent.
     “Availability Period” shall mean the period commencing on the Closing Date
and ending on (and including) the earliest of (a) the date that is 120 days
after the Closing Date (or, if not a Business Day, the next succeeding Business
Day), (b) the date on which the Merger is consummated and (c) the date on which
the Commitments shall have been terminated in accordance with the terms hereof.
     “Board” shall mean the Board of Governors of the Federal Reserve System of
the United States of America.
     “Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.
     “Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.
     “Borrowing” shall mean Loans of the same Type made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
     “Borrowing Request” shall mean a request by the Borrower in accordance with
the terms of Section 2.03 and substantially in the form of Exhibit C, or such
other form as shall be approved by the Administrative Agent.
     “Breakage Event” shall have the meaning assigned to such term in
Section 2.16.
     “Business Day” shall mean any day other than a Saturday, Sunday or day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term

4



--------------------------------------------------------------------------------



 



“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.
     “Capital Expenditures” shall mean, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of the Borrower and
its consolidated Subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations or Synthetic Lease
Obligations incurred by the Borrower and its consolidated Subsidiaries during
such period, but excluding in each case any such expenditure made to restore,
replace or rebuild property to the condition of such property immediately prior
to any damage, loss, destruction or condemnation of such property, to the extent
such expenditure is made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such damage, loss, destruction or
condemnation.
     “Capital Lease Obligations” of any person shall mean the obligations of
such person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
     A “Change in Control” shall be deemed to have occurred if (a) any “person”
or “group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of
1934, as amended, as in effect on the Closing Date) shall own, directly or
indirectly, beneficially or of record, shares representing more than 20% of the
aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Borrower, (b) a majority of the seats (other than vacant
seats) on the board of directors of the Borrower shall at any time be occupied
by persons who were neither (i) nominated by the board of directors of the
Borrower nor (ii) appointed by directors so nominated, or (c) any change in
control (or similar event, however denominated) with respect to the Borrower or
any of the Subsidiaries shall occur under and as defined in any indenture or
agreement in respect of Material Indebtedness to which the Borrower or any
Subsidiary is a party.
     “Change in Law” shall mean (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender (or, for
purposes of Section 2.14, by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.
     “Charges” shall have the meaning assigned to such term in Section 9.09.

5



--------------------------------------------------------------------------------



 



     “Closing Date” shall mean the date of the first Credit Event.
     “Co-Documentation Agents” shall mean U.S. Bank National Association and DNB
First Bank.
     “Co-Syndication Agent” shall mean Wachovia Bank, National Association and
SunTrust Bank.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
     “Collateral” shall mean all the “Collateral” as defined in any Security
Document and shall also include the Mortgaged Properties.
     “Collateral Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.
     “Commitment” shall mean, with respect to each Lender, the commitment of
such Lender to make Loans hereunder as set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Lender assumed its Commitment,
as applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.
     “Communications” shall have the meaning assigned to such term in
Section 9.01.
     “Confidential Information” shall have the meaning assigned to such term in
Section 9.16.
     “Confidential Information Memorandum” shall mean the Confidential
Information Memorandum of the Borrower dated November 2008.
     “Consolidated EBITDA” shall mean, for any period, Consolidated Net Income
for such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) consolidated interest
expense for such period, (ii) the aggregate amount of letter of credit fees paid
during such period, (iii) consolidated income tax expense for such period,
(iv) all amounts attributable to depreciation and amortization expense for such
period, (v) all extraordinary charges for such period, (vi) all other non-cash
charges (other than the write-down of current assets) for such period, (vii) all
Milestone expenses paid during such period, (viii) Transaction Fees paid in cash
during such period, (ix) all other non-recurring cash charges incurred for such
period in connection with the Merger (including payments to officers, employees
and directors as change of control payments, severance payments, special or
retained bonuses and charges for repurchases or rollover of, or modifications
to, stock options); provided that no more than $75,000,000 in the aggregate may
be added

6



--------------------------------------------------------------------------------



 



back pursuant to this clause during the term of this Agreement and (x) all other
non-recurring cash charges incurred during such period; provided that no more
than $125,000,000 in the aggregate may be added back pursuant to this clause
during the term of this Agreement and minus (b) without duplication (i) all cash
payments made during such period on account of reserves, restructuring charges
and other non-cash charges added to Consolidated Net Income pursuant to clause
(a)(vi) above in a previous period and (ii) to the extent included in
determining such Consolidated Net Income, any extraordinary gains and all
non-cash items of income for such period, all as determined on a consolidated
basis with respect to the Borrower and the Subsidiaries in accordance with GAAP;
provided that solely for purposes of calculating the Leverage Ratio in
connection with determining compliance with Section 6.12 for any period and the
Consolidated Interest Expense Coverage Ratio with respect to the first three
full fiscal quarters ended after the Closing Date (A) the Consolidated EBITDA of
any Acquired Entity acquired by the Borrower or any Subsidiary pursuant to a
Permitted Acquisition during such period shall be included on a pro forma basis
for such period (assuming the consummation of such acquisition and the
incurrence or assumption of any Indebtedness in connection therewith occurred as
of the first day of such period) and (B) the Consolidated EBITDA of any person
or line of business sold or otherwise disposed of by the Borrower or any
Subsidiary during such period shall be excluded for such period (assuming the
consummation of such sale or other disposition and the repayment of any
Indebtedness in connection therewith occurred as of the first day of such
period). For purposes of determining the Consolidated Interest Expense Coverage
Ratio and the Leverage Ratio as of or for the periods ended on March 31, 2009
and June 30, 2009, Consolidated EBITDA will be deemed to be equal to (i) for the
fiscal quarter ended June 30, 2008, $175,000,000 and (ii) for the fiscal quarter
ended September 30, 2008, $189,000,000.
     “Consolidated Interest Expense” shall mean, for any period, the interest
expense, both expensed and capitalized (including the interest component in
respect of Capital Lease Obligations and Synthetic Lease Obligations), accrued
or paid by the Borrower and the Subsidiaries during such period, determined on a
consolidated basis in accordance with GAAP. For purposes of the foregoing,
interest expense shall be determined after giving effect to any net payments
made or received by the Borrower and the Subsidiaries with respect to interest
rate Hedging Agreements.
     “Consolidated Interest Expense Coverage Ratio” shall mean, for any period,
the ratio of (a) Consolidated EBITDA for such period to (b) Consolidated
Interest Expense for such period; provided that (i) for the purpose of
determining the Consolidated Interest Expense Coverage Ratio, no effect shall be
given to FASB Staff Position No. APB 14-1 dated May 9, 2008 and (ii) for the
first three consecutive full fiscal quarters ending on or after the Closing
Date, Consolidated Interest Expense shall be deemed to be equal to (a) the
Consolidated Interest Expense for the first such fiscal quarter, multiplied by
4, (b) the sum of

7



--------------------------------------------------------------------------------



 



Consolidated Interest Expense for the first and second such fiscal quarters,
multiplied by 2 and (c) the sum of Consolidated Interest Expense for the first,
second and third fiscal quarters ended, multiplied by 4/3, respectively.
     “Consolidated Net Income” shall mean, for any period, the net income or
loss of the Borrower and the Subsidiaries for such period, as determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any person (other than the Borrower) in which any
other person (other than the Borrower or a Wholly Owned Subsidiary or any
director holding qualifying shares in accordance with applicable law) has a
joint equity interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or a Wholly Owned Subsidiary by such
person during such period, (b) the income of any Subsidiary to the extent that
the declaration or payment of dividends or similar distributions by the
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, statute, rule or
governmental regulation applicable to such Subsidiary, (c) the income or loss of
any person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Borrower or any Subsidiary or the date that such
person’s assets are acquired by the Borrower or any Subsidiary, and (d) any
gains attributable to sales of assets out of the ordinary course of business.
     “Control” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “Controlling” and “Controlled” shall have meanings correlative
thereto.
     “Controlled Deposit Account” shall have the meaning assigned to such term
in the Guarantee and Collateral Agreement.
     “Convertible Note Indenture” shall mean the Indenture dated as of March 29,
2006, between King Pharmaceuticals, Inc., the subsidiary guarantors party
thereto and The Bank of New York Trust Company, N.A., as trustee.
     “Convertible Notes” shall mean the 11/4% convertible senior notes due
April 1, 2026 issued by the Borrower pursuant to the Convertible Note Indenture.
     “Credit Event” shall have the meaning assigned to such term in
Section 4.01.
     “Current Assets” shall mean, at any time, the consolidated current assets
(other than cash and Permitted Investments) of the Borrower and the
Subsidiaries.
     “Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Borrower and the Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness and
(b)

8



--------------------------------------------------------------------------------



 



outstanding revolving loans and swingline loans under the Revolving Loan Credit
Agreement.
     “Default” shall mean any event or condition which upon notice, lapse of
time or both would constitute an Event of Default.
     “Defaulting Lender” shall mean (a) any Lender that has (i) defaulted in its
obligation to make a Loan required to be made by it hereunder, or (ii) notified
the Administrative Agent or a Loan Party in writing that it does not intend to
satisfy any such obligation, or (b) any Lender that has become insolvent, is the
subject of any bankruptcy, insolvency, receivership or similar proceedings or
the assets or management of which has been taken over by (or at the direction
of) any Governmental Authority.
     “Delayed Draw Fee” shall have the meaning assigned to such term in
Section 2.05(a).
     “Deposit Account Control Agreement” shall have the meaning assigned to such
term in the Guarantee and Collateral Agreement.
     “Disqualified Stock” shall mean any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case at any time prior to the first anniversary of the Maturity Date; provided
that for the purpose of this definition, the Maturity Date shall be determined
without regard to the proviso to the definition thereof.
     “Dollars” or “$” shall mean lawful money of the United States of America.
     “Domestic Subsidiary” shall mean a Subsidiary incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.
     “Eligible Assignee” shall mean (i) a Lender, (ii) an Affiliate of a Lender,
(iii) a Related Fund of a Lender and (iv) any other person (other than a natural
person) approved by the Administrative Agent (such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates.

9



--------------------------------------------------------------------------------



 



     “environment” shall mean ambient air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or as otherwise defined in any Environmental Law.
     “Environmental Claim” shall mean any written allegation, notice of
violation, claim, demand, order, directive, cost recovery action or other cause
of action by, or on behalf of, any Governmental Authority or any person for
damages, injunctive or equitable relief, personal injury (including sickness,
disease or death), Remedial Action costs, tangible or intangible property
damage, natural resource damages, nuisance, pollution, any adverse effect on the
environment caused by any Hazardous Material, or for fines, penalties or
restrictions, resulting from or based upon (a) the existence, or the
continuation of the existence, of a Release (including sudden or non-sudden,
accidental or non-accidental Releases), (b) exposure to any Hazardous Material,
(c) the presence, use, handling, generation, transportation, storage, treatment
or disposal of any Hazardous Material, or (d) the violation or alleged violation
of any Environmental Law or Environmental Permit.
     “Environmental Law” shall mean any and all applicable present and future
treaties, laws (including common law), rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of or exposure to any Hazardous
Material or to health and safety matters, including, but not limited to, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. § 9601 et seq. (collectively “CERCLA”), the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976
and the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. § 6901 et seq.,
the Federal Water Pollution Control Act, as amended, 33 U.S.C. § 1251 et seq.,
the Clean Air Act of 1970, as amended, 42 U.S.C. § 7401 et seq., the Toxic
Substances Control Act of 1976, 15 U.S.C. § 2601 et seq., the Occupational
Safety and Health Act of 1970, as amended, 29 U.S.C. § 651 et seq., the
Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et
seq., the Safe Drinking Water Act of 1974, as amended, 42 U.S.C. § 300(f) et
seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 5101 et seq., the
Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. § 136 et seq., and
any similar or implementing foreign, state or local law, and all amendments or
regulations promulgated under any of the foregoing.
     “Environmental Permit” shall mean any permit, approval, authorization,
certificate, license, variance, filing or permission required by or from any
Governmental Authority pursuant to any Environmental Law.
     “Equity Interests” shall mean shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in any person, and any
option, warrant or other

10



--------------------------------------------------------------------------------



 



right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.
     “Equity Issuance” shall mean any issuance or sale by the Borrower or any
Subsidiary of any Equity Interests of the Borrower or such Subsidiary, as
applicable, except in each case for (a) any issuance or sale to the Borrower or
any Subsidiary, (b) any issuance of directors’ qualifying shares, and (c) sales
or issuances of common stock of the Borrower to management or employees of the
Borrower or any Subsidiary under any employee stock incentive, stock option or
stock purchase plan (or other equity-based compensation plan or arrangement) or
employee benefit plan in existence from time to time.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
the same may be amended from time to time.
     “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code, or solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
     “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan; (b) the adoption of any amendment to a Plan that would require the
provision of security pursuant to Section 401(a)(29) of the Code or Section 307
of ERISA; (c) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (d) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (e) the incurrence of any liability under
Title IV of ERISA with respect to the termination of any Plan or the withdrawal
or partial withdrawal of the Borrower or any of its ERISA Affiliates from any
Plan or Multiemployer Plan; (f) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the receipt by the Borrower or any ERISA Affiliate of any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; and (h) the occurrence of a “prohibited
transaction” with respect to which the Borrower or any of the Subsidiaries is a
“disqualified person” (within the meaning of Section 4975 of the Code) with
respect to which the Borrower or any such Subsidiary could otherwise have or
incur material liabilities.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate (other than pursuant
to clause (c) of the definition of Alternate Base Rate).

11



--------------------------------------------------------------------------------



 



     “Events of Default” shall have the meaning assigned to such term in
Article 7.
     “Excess Cash Flow” shall mean, for any fiscal year of the Borrower, the
excess of (a) the sum, without duplication, of (i) Consolidated EBITDA for such
fiscal year and (ii) reductions to non-cash working capital of the Borrower and
the Subsidiaries for such fiscal year (i.e., the decrease, if any, in Current
Assets minus Current Liabilities from the beginning to the end of such fiscal
year) over (b) the sum, without duplication, of (i) the amount of any Taxes
payable in cash by the Borrower and the Subsidiaries with respect to such fiscal
year, (ii) Consolidated Interest Expense for such fiscal year paid in cash,
(iii) Capital Expenditures made in cash in accordance with Section 6.10 during
such fiscal year, except to the extent financed with the proceeds of
Indebtedness, equity issuances, casualty proceeds, condemnation proceeds or
other proceeds that would not be included in Consolidated EBITDA, (iv) permanent
repayments of Indebtedness (other than mandatory prepayments of Loans under
Section 2.13) made in cash by the Borrower and the Subsidiaries during such
fiscal year, but only to the extent that the Indebtedness so prepaid by its
terms cannot be reborrowed or redrawn and such prepayments do not occur in
connection with a refinancing of all or any portion of such Indebtedness,
(v) the aggregate amount of letter of credit fees paid in cash by the Borrower
and the Subsidiaries during such fiscal year, (vi) the aggregate amount of
Milestone payments made in cash by the Borrower and the Subsidiaries during such
fiscal year, (vii) to the extent added to Consolidated Net Income in the
calculation of Consolidated EBITDA for such fiscal year, (x) all Transaction
Fees paid in cash during such fiscal year, (y) the aggregate amount of other
non-recurring cash charges incurred by the Borrower and the Subsidiaries during
such fiscal year in connection with the Merger (including payments to officers,
employees and directors as change of control payments, severance payments,
special or retained bonuses and charges for repurchases or rollover of, or
modifications to, stock options); provided that no more than $75,000,000 in the
aggregate may be deducted pursuant to this clause (y) during the term of this
Agreement and (z) the aggregate amount of other non-recurring cash charges
incurred by the Borrower and the Subsidiaries during such fiscal year; provided
that no more than $125,000,000 in the aggregate may be deducted pursuant to this
clause (z) during the term of this Agreement and (viii) additions to non-cash
working capital for such fiscal year (i.e., the increase, if any, in Current
Assets minus Current Liabilities from the beginning to the end of such fiscal
year).
     “Excess Cash Flow Prepayment Date” shall have the meaning assigned to such
term in Section 2.13(c).
     “Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable

12



--------------------------------------------------------------------------------



 



lending office is located (provided, however, that none of any Lender or any
other recipient shall be deemed to be located in any jurisdiction solely as a
result of receiving any payments under, or taking any other action related to,
any loan under this or any other agreement), (b) any branch profits taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.21(a)), any withholding tax that (i) is in effect and would apply to
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to any withholding tax
pursuant to Section 2.20(a) or (ii) is attributable to such Foreign Lender’s
failure to comply with Section 2.20(e).
     “Extraordinary Receipt” shall mean any cash received by or paid to or for
the account of the Borrower or any Subsidiary in respect of any purchase price
adjustments or indemnity payments payable in connection with the Acquisition.
     “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
the day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.
     “Fee Letter” shall mean the second amended and restated Fee Letter dated
December 17, 2008 among the Borrower, Credit Suisse, Credit Suisse Securities
(USA) LLC, Wachovia Capital Markets, LLC and Wachovia Bank, National
Association.
     “Fees” shall mean the Delayed Draw Fees and the Administrative Agent Fees.
     “Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
     “Foreign Lender” shall mean any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

13



--------------------------------------------------------------------------------



 



     “GAAP” shall mean United States generally accepted accounting principles
applied on a consistent basis.
     “Governmental Authority” shall mean any Federal, state, local, foreign or
transnational court or governmental agency, authority, instrumentality or
regulatory body.
     “Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).
     “Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.
     “Guarantee and Collateral Agreement” shall mean the Guarantee and
Collateral Agreement, substantially in the form of Exhibit D, among the
Borrower, the Subsidiaries party thereto and the Collateral Agent.
     “Guarantors” shall mean the Subsidiary Guarantors.
     “Hazardous Materials” shall mean all explosive or radioactive substances or
wastes, hazardous or toxic substances or wastes, pollutants, solid, liquid or
gaseous wastes, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls (“PCBs”) or PCB
containing materials or equipment, radon gas, infectious or medical wastes and
all other substances or wastes of any nature regulated pursuant to any
environmental law.
     “Health Care Laws” shall mean any and all applicable current and future
treaties, laws, rules, regulations, codes, ordinances, orders, decrees,
judgments, injunctions, notices or binding agreements issued, promulgated or
entered into by the Food and Drug Administration, the Center for Medicare and
Medicaid Services, the Department of Health and Human Services (“HHS”), the
Office of Inspector General of HHS, the Drug Enforcement Administration or any
other Governmental Authority (including any professional licensing laws,
certificate of need laws and state reimbursement laws), relating in any way to
the manufacture, distribution, marketing, sale, supply or other disposition of
any product or service

14



--------------------------------------------------------------------------------



 



of the Borrower or any Subsidiary, the conduct of the business of the Borrower
or any Subsidiary, the provision of health care services generally, or to any
relationship among the Borrower and the Subsidiaries, on the one hand, and their
suppliers and customers and patients and other end users of their products and
services, on the other hand.
     “Hedging Agreement” shall mean any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
     “HSR Act” shall have the meaning assigned to such term in Section 4.02(r).
     “Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person upon which interest charges are customarily paid,
(d) all obligations of such person under conditional sale or other title
retention agreements relating to property or assets purchased by such person,
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business), (f) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such person, whether or not the obligations secured thereby
have been assumed, (g) all Guarantees by such person of Indebtedness of others,
(h) all Capital Lease Obligations of such person, (i) all Synthetic Lease
Obligations of such person, (j) net obligations of such person under any Hedging
Agreements, valued at the Agreement Value thereof, (k) all obligations of such
person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Equity Interests of such person or any other person or any
warrants, rights or options to acquire such equity interests, valued, in the
case of redeemable preferred interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (l) all
obligations of such person as an account party in respect of letters of credit
and (m) all obligations of such person in respect of bankers’ acceptances. The
Indebtedness of any person shall include the Indebtedness of any partnership in
which such person is a general partner.
     “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
     “Indemnitee” shall have the meaning assigned to such term in
Section 9.05(b).
     “Interest Payment Date” shall mean (a) with respect to any ABR Loan, the
last Business Day of each March, June, September and December (commencing with
March, 2009), and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and,

15



--------------------------------------------------------------------------------



 



in the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing.
     “Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is 1, 2, 3 or 6 (or, if agreed to
by each Lender, 9) months thereafter, as the Borrower may elect; provided,
however, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period for any Loan shall extend beyond the
Maturity Date. Interest shall accrue from and including the first day of an
Interest Period to but excluding the last day of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
     “Joint Arrangers” shall mean Credit Suisse Securities (USA) LLC and
Wachovia Capital Markets, LLC.
     “Lenders” shall mean the persons listed on Schedule 2.01 and any other
person that has become a party hereto pursuant to an Assignment and Acceptance,
other than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance.
     “Leverage Ratio” shall mean, on any date, the ratio of (a) Total Funded
Debt on such date to (b) Consolidated EBITDA for the most recently ended period
of four fiscal quarters, all as determined on a consolidated basis in accordance
with GAAP.
     “LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the date which is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in Dollars (as set
forth by any service selected by the Administrative Agent which has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate

16



--------------------------------------------------------------------------------



 



per annum determined by the Administrative Agent to be the average of the rates
per annum (rounded upwards, if necessary, to the next 1/16 of 1%) at which
deposits in Dollars are offered for such relevant Interest Period to major banks
in the London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the beginning of such Interest Period.
     “Lien” shall mean, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, charge or security interest in or on such
asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
     “Loan Documents” shall mean this Agreement, the Security Documents, the Fee
Letter, the promissory notes, if any, executed and delivered pursuant to
Section 2.04(e) and any other document executed in connection with the
foregoing.
     “Loan Parties” shall mean the Borrower and the Subsidiary Guarantors.
     “Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01.
     “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
     “Material Adverse Effect” shall mean one or more events, changes or effects
which, individually or in the aggregate, have had or could reasonably be
expected to have a material adverse effect on (a) the business, assets, results
of operations, condition (financial or otherwise) or prospects of the Borrower
and the Subsidiaries, taken as a whole, (b) the ability of the Borrower or any
other Loan Party to perform any of its obligations under any Loan Document to
which it is or will be a party or (c) the validity or enforceability of any of
the Loan Documents or any other documents entered into in connection with the
Transactions or other transactions contemplated thereby or the rights, remedies
and benefits available to the parties thereunder; provided that solely for the
purposes of determining whether the condition in Section 4.01(b) has been
satisfied in connection with the first Credit Event on the Closing Date, a
“Material Adverse Effect” shall be deemed to have occurred for purposes of
Section 3.06(a) if (x) there shall have occurred any event, change or condition
since December 31, 2007 that, individually or in the aggregate, has had, or
could reasonably be expected to have, a material adverse effect on the business,
assets, liabilities, operations, condition (financial or otherwise), operating
results, projections or prospects of the Target and its subsidiaries, taken as a
whole, or (y) there shall have occurred any event, change or condition since
December 31, 2007 that, individually or in the

17



--------------------------------------------------------------------------------



 



aggregate, has had, or could reasonably be expected to have, a material adverse
effect on the business, assets, liabilities, operations, condition (financial or
otherwise), operating results, projections or prospects of the Borrower and its
subsidiaries, taken as a whole. For the avoidance of doubt, neither a Skelaxin
Expiration Event nor a Skelaxin Trigger Event shall constitute a Material
Adverse Effect.
     “Material Foreign Subsidiary” shall mean any Foreign Subsidiary (a) the
consolidated revenues of which for the most recent period of four fiscal
quarters of the Borrower for which audited financial statements have been
delivered pursuant to Section 5.04 were greater than 2.5% of the Borrower’s
total consolidated revenues for such period or (b) the consolidated assets of
which as of the end of such period were greater than 2.5% of the Borrower’s
total consolidated assets as of such date.
     “Material Indebtedness” shall mean Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower or any Subsidiary in an aggregate principal amount exceeding
$35,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Hedging Agreement at any time shall be the Agreement Value of such Hedging
Agreement at such time.
     “Material Leased Property” shall have the meaning assigned to such term in
Section 3.20(b).
     “Maturity Date” shall mean the fourth anniversary of the Closing Date or,
if such date is not a Business Day, the immediately preceding Business Day;
provided that, notwithstanding the foregoing, the Maturity Date shall be
October 1, 2011 (or, if such date is not a Business Day, the immediately
preceding Business Day) unless (a) the Convertible Notes shall have been
refinanced in full on terms reasonably satisfactory to the Administrative Agent
on or prior to October 1, 2011 and (b) the Administrative Agent shall have
notified the Borrower in writing on or prior to October 1, 2011 of the
satisfaction of clause (a).
     “Maximum Rate” shall have the meaning assigned to such term in
Section 9.09.
     “Merger” shall have the meaning assigned to such term in the Preliminary
Statements.
     “Merger Agreement” shall mean the Agreement and Plan of Merger dated as of
November 23, 2008 among the Borrower, Merger Sub and the Target, as amended from
time to time in compliance with Section 6.09(b).

18



--------------------------------------------------------------------------------



 



     “Merger Borrowing” shall have the meaning assigned to such term in
Section 4.03.
     “Merger Consideration” shall have the meaning assigned to such term in the
Preliminary Statements.
     “Merger Date” shall mean the date on which the Merger is consummated.
     “Merger Sub” shall mean Albert Acquisition Corp, a wholly owned Delaware
subsidiary of the Borrower.
     “Milestone” shall mean all in process research and development costs and
payments due upon achievement of certain clinical, regulatory and sales
conditions.
     “Minimum Acceptance Condition” shall have the meaning given such term in
Section 4.02(k).
     “Moody’s” shall mean Moody’s Investors Service, Inc., or any successor
thereto.
     “Mortgaged Properties” shall mean, initially, the owned real properties and
leasehold and subleasehold interests of the Loan Parties specified on
Schedule 1.01(c), and shall include each other parcel of real property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 5.13.
     “Mortgages” shall mean the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, modifications and other security documents
delivered pursuant to Section 4.02(i) or pursuant to Section 5.13, each
substantially in the form of Exhibit E.
     “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the cash
proceeds thereof (including cash proceeds subsequently received (as and when
received) in respect of non-cash consideration initially received), net of
(i) selling expenses (including actual broker’s fees or commissions, legal fees,
transfer and similar taxes and the Borrower’s good faith estimate of income
taxes paid or payable in connection with such sale), (ii) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds) and
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money (other than Revolving
Indebtedness) which is

19



--------------------------------------------------------------------------------



 



secured by the asset sold in such Asset Sale and which is required to be repaid
with such proceeds (other than any such Indebtedness assumed by the purchaser of
such asset); provided, however, that, if (x) the Borrower shall deliver a
certificate of a Financial Officer to the Administrative Agent at the time of
receipt thereof setting forth the Borrower’s intent to reinvest such proceeds in
productive assets of a kind then used or usable in the business of the Borrower
and its Subsidiaries within 180 days of receipt of such proceeds, (y) no Default
or Event of Default shall have occurred and shall be continuing at the time of
such certificate or at the proposed time of the application of such proceeds,
and (z) such proceeds are not proceeds of any Required Divestiture, such
proceeds shall not constitute Net Cash Proceeds except to the extent that either
(A) such proceeds are not so used, and no legally binding commitment to so use
such proceeds has been entered into with an entity that is not an Affiliate of
the Borrower or its Subsidiaries, on or prior to the end of such 180-day period
or (B) a legally binding commitment to so use such proceeds has been entered
into on or prior to the end of such 180-day period with an entity that is not an
Affiliate of the Borrower or its Subsidiaries, but such proceeds are not so used
on or prior to the 90th day following the end of such 180-day period, in either
case, at which time such proceeds shall be deemed to be Net Cash Proceeds;
provided further that no cash proceeds of an Asset Sale shall constitute Net
Cash Proceeds until the aggregate amount of all Net Cash Proceeds from Asset
Sales (without giving effect to this proviso) exceeds $5,000,000; (b) with
respect to any issuance or incurrence of Indebtedness or any Equity Issuance or
with respect to any ARS Liquidation Event, the cash proceeds thereof, net of all
taxes and customary fees, commissions, costs and other expenses incurred in
connection therewith (and, in the case of any ARS Liquidation Event, net of the
principal amount, premium or penalty, if any, interest or other amount on any
Permitted ARS Indebtedness which is required to be paid with such proceeds); and
(c) with respect to any Extraordinary Receipt, the cash proceeds thereof;
provided further that for purposes of this definition, an ARS Liquidation Event
shall be governed by clause (b).
     “Obligations” shall mean all obligations defined as “Term Secured
Obligations” in the Guarantee and Collateral Agreement and the guarantee thereof
set forth in the Guarantee and Collateral Agreement.
     “OFAC” shall have the meaning assigned to such term in Section 3.24.
     “Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
     “Patriot Act” shall have the meaning assigned to such term in Section 9.18.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

20



--------------------------------------------------------------------------------



 



     “Perfection Certificate” shall have the meaning assigned to such term in
the Guarantee and Collateral Agreement.
     “Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(l).
     “Permitted ARS Indebtedness” shall mean any Indebtedness of the Borrower or
any other Loan Party that is secured solely by Liens permitted under
Section 6.02(o) and that is otherwise on terms and conditions reasonably
satisfactory to the Administrative Agent.
     “Permitted Investments” shall mean:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of issuance thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of issuance thereof and having, at the date of acquisition, a rating of at least
“Prime 1” (or the then equivalent grade) by Moody’s or “A-1” (or the then
equivalent grade) by S&P;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent, the Collateral Agent or any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $500,000,000 and that issues (or the parent
of which issues) commercial paper rated at least “Prime 1” (or the then
equivalent grade) by Moody’s or “A-1” (or the then equivalent grade) by S&P;
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;
     (e) investments in “money market funds” within the meaning of Rule 2a-7 of
the Investment Company Act of 1940, as amended, substantially all of whose
assets are invested in investments of the type described in clauses (a) through
(d) above;
     (f) other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing; and

21



--------------------------------------------------------------------------------



 



     (g) other investment instruments approved in writing by the Required
Lenders.
     For the avoidance of doubt, auction rate securities shall not constitute
Permitted Investments.
     “person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
     “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 307 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
     “Platform” shall have the meaning assigned to such term in Section 9.01.
     “Prime Rate” shall mean the rate of interest per annum determined from time
to time by Credit Suisse as its prime rate in effect at its principal office in
New York City and notified to the Borrower. The prime rate is a rate set by
Credit Suisse based upon various factors including Credit Suisse’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such rate.
     “Properties” shall have the meaning assigned to such term in
Section 3.17(a).
     “Public Lender” shall have the meaning assigned to such term in
Section 9.01.
     “Qualified Capital Stock” of any person shall mean any Equity Interest of
such person that is not Disqualified Stock.
     “Register” shall have the meaning assigned to such term in Section 9.04(d).
     “Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

22



--------------------------------------------------------------------------------



 



     “Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.
     “Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, trustees,
agents and advisors of such person and such person’s Affiliates.
     “Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the environment.
     “Remedial Action” shall mean (a) “remedial action” as such term is defined
in CERCLA, 42 U.S.C. Section 9601(24), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to: (i) clean up, remove,
treat, abate or in any other way address any Hazardous Material in the
environment; (ii) prevent the Release or threat of Release, or minimize the
further Release of any Hazardous Material so it does not migrate or endanger or
threaten to endanger public health, welfare or the environment; or (iii) perform
studies and investigations in connection with, or as a precondition to, clause
(i) or (ii) above.
     “Repayment Date” shall have the meaning given such term in Section 2.11(a).
     “Required Divestiture” means any Asset Sale required by the applicable
Governmental Authority as a condition to obtaining any approval to, or as a
condition to not objecting to, restraining or preventing, the Acquisition under
the HSR Act.
     “Required Lenders” shall mean, at any time, Lenders having Loans and
Commitments representing more than 50% of the sum of all Loans and Commitments
outstanding at such time; provided that the Commitments of any Defaulting Lender
shall be disregarded in the determination of the Required Lenders at any time.
     “Responsible Officer” of any person shall mean the chief executive officer,
the president or any Financial Officer of such person and any other officer or
similar official thereof responsible for the administration of the obligations
of such person in respect of this Agreement.
     “Restricted Indebtedness” shall mean Indebtedness of the Borrower or any
Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09.

23



--------------------------------------------------------------------------------



 



     “Restricted Payment” shall mean any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in the Borrower or any Subsidiary.
     “Revolving Indebtedness” shall mean Indebtedness of the Borrower under the
Revolving Loan Credit Agreement and all guarantees thereof by any Subsidiary
Guarantor and all refinancings, renewals and extensions thereof that are
permitted by Section 6.01(l).
     “Revolving Liens” shall have the meaning assigned to such term in
Section 6.02(r).
     “Revolving Loan Credit Agreement” shall mean the Credit Agreement dated as
of April 19, 2007 as amended by Amendment No. 1 thereto dated as of December 5,
2008 among the Borrower, the lenders named therein, and Credit Suisse, as
administrative agent, collateral agent and swingline lender, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
Section 6.09 and any revolving credit agreement governing any refinancing,
renewal or extension of Indebtedness thereunder permitted by Section 6.01(l).
     “Revolving Loan Documents” shall mean the “Loan Documents” under, and as
defined in, the Revolving Loan Credit Agreement, and any documents governing
refinancings, renewals and extensions of the Indebtedness under the Revolving
Loan Credit Agreement that are permitted by Section 6.01(l).
     “Revolving Refinanced Indebtedness” shall have the meaning assigned to such
term in Section 6.01(l).
     “Revolving Refinancing Indebtedness” shall have the meaning assigned to
such term in Section 6.01(l).
     “S&P” shall mean Standard & Poor’s Ratings Services, or any successor
thereto.
     “SEC” shall mean the U.S. Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
     “Secured Parties” shall mean the “Term Secured Parties” as defined in the
Guarantee and Collateral Agreement.
     “Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement and each of the security agreements, mortgages and other

24



--------------------------------------------------------------------------------



 



instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.13.
     “Senior Managing Agents” means DZ Bank AG, Deutsche
Zentral-Genossenschaftsbank New York Branch, Siemans Financial Services, Inc.,
The Privatebank and Trust Company and Union Bank of California, N.A..
     “Shares” shall mean all of the issued and outstanding shares of Class A
Common Stock, par value $0.20 per share, together with the associated preferred
stock purchase rights, of the Target.
     “Skelaxin Expiration Event” shall mean that any one or more of the
following shall have occurred: (i) U.S. Patent Nos. 6,407,128, 6,683,102 or any
other United States Patent listed in the Food and Drug Administration’s Orange
Book with reference to Skelaxin (the “Skelaxin Patents”), shall have expired,
(ii) any final non-appealable judgment of any court of competent jurisdiction
shall have been entered holding that any Skelaxin Patent is non infringed,
invalid or unenforceable, or (iii) any authorized sale in the United States of a
Food and Drug Administration approved generic product of the same dosage, form
and strength as Skelaxin (metaxalone) shall have occurred.
     “Skelaxin Trigger Event” shall mean that, as a result of a Skelaxin
Expiration Event, the revenue of the Borrower and the Subsidiaries for any
fiscal quarter shall be more than 20% less than the revenue of the Borrower and
the Subsidiaries for the corresponding fiscal quarter of the prior fiscal year,
in each case as determined on a consolidated basis in accordance with GAAP.
     “SPC” shall have the meaning assigned to such term in Section 9.04(i).
     “Specified Share” shall mean, at any time, a fraction expressed as a
percentage, the numerator of which is the aggregate outstanding amount of Loans
and Commitments at such time and the denominator of which is the sum of (x) the
outstanding Revolving Credit Commitment (as defined in the Revolving Loan Credit
Agreement) at such time (whether used or unused) plus (y) the aggregate
outstanding amounts of Loans and Commitments at such time.
     “Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from

25



--------------------------------------------------------------------------------



 



time to time to any Lender under such Regulation D. Statutory Reserves shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
     “subsidiary” shall mean, with respect to any person (herein referred to as
the “parent”), any corporation, partnership, limited liability company,
association or other business entity (a) of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or more than 50% of the general partnership interests are,
at the time any determination is being made, owned, Controlled or held, or
(b) that is, at the time any determination is made, otherwise Controlled, by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.
     “Subsidiary” shall mean any and all subsidiaries of the Borrower.
     “Subsidiary Guarantor” shall mean each Subsidiary listed on
Schedule 1.01(b), and each other Subsidiary that is or becomes a party to the
Guarantee and Collateral Agreement.
     “Synthetic Lease” shall mean, as to any person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such person is the lessor.
     “Synthetic Lease Obligations” shall mean, as to any person, an amount equal
to the capitalized amount of the remaining lease payments under any Synthetic
Lease that would appear on a balance sheet of such person in accordance with
GAAP if such obligations were accounted for as Capital Lease Obligations.
     “Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which the Borrower or any
Subsidiary is or may become obligated to make (a) any payment in connection with
a purchase by any third party from a person other than the Borrower or any
Subsidiary of any Equity Interest or Restricted Indebtedness or (b) any payment
(other than on account of a permitted purchase by it of any Equity Interest or
Restricted Indebtedness) the amount of which is determined by reference to the
price or value at any time of any Equity Interest or Restricted Indebtedness;
provided that no phantom stock or similar plan providing for payments only to
current or former directors, officers or employees of the Borrower or the
Subsidiaries (or to their heirs or estates) shall be deemed to be a Synthetic
Purchase Agreement.
     “Target” shall mean Alpharma Inc., a Delaware corporation.

26



--------------------------------------------------------------------------------



 



     “Taxes” shall mean any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
     “Tender Consideration” shall have the meaning assigned to such term in the
Preliminary Statements.
     “Tender Offer” shall mean the offer to purchase for cash all of the Shares
by Merger Sub pursuant to the Tender Offer Documentation and in accordance with
the Merger Agreement.
     “Tender Offer Documentation” shall have the meaning given such term in
Section 4.02(k) and shall in any event include (x) the Offer to Purchase for
Cash all outstanding Shares dated as of September 12, 2008 as extended on
October 13, 2008 and further extended on November 24, 2008 and as modified to
reflect the changes thereto set forth in the Merger Agreement and (y) the
related Letter of Transmittal, each as amended from time to time in compliance
with Section 6.09(b).
     “Term Facility” shall mean the term loan facility provided for by this
Agreement.
     “Total Funded Debt” shall mean, as of any date of determination, without
duplication, the aggregate principal amount of Indebtedness of the Borrower and
the Subsidiaries outstanding as of such date (other than Indebtedness of the
type referred to in clauses (i), (j), (k) and (l) of the definition of such
term, except, (x) in the case of such clause (j), to the extent of the Agreement
Value of any Hedging Agreement that has been terminated and (y) in the case of
such clause (l), to the extent of any unreimbursed drawings thereunder).
     “Transaction Fees” means fees or expenses in an aggregate amount not
exceeding $70,000,000 for the term of this Agreement incurred or paid by
Borrower or any Subsidiary in connection with the Transactions.
     “Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Borrower and Merger Sub of the Merger Agreement and the
consummation of the Merger and the other transactions contemplated thereby,
(b) the consummation of the Tender Offer, (c) the execution, delivery and
performance by the Loan Parties of the Loan Documents and the Revolving Loan
Documents to which they are a party and the making of the borrowings hereunder
or thereunder, and (d) the payment of related fees and expenses.
     “Type”, when used in respect of any Loan or Borrowing, shall refer to the
Rate by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

27



--------------------------------------------------------------------------------



 



     “Uniform Commercial Code” shall mean the Uniform Commercial Code in effect
from time to time in the State of New York; provided, however, that if by reason
of mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any item or portion of the Collateral
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “Uniform Commercial Code” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection.
     “Wholly Owned Subsidiary” of any person shall mean a subsidiary of such
person of which securities (except for directors’ qualifying shares) or other
ownership interests representing 100% of the Equity Interests are, at the time
any determination is being made, owned, Controlled or held by such person or one
or more wholly owned Subsidiaries of such person or by such person and one or
more wholly owned Subsidiaries of such person.
     “Withdrawal Certificate” shall have the meaning ascribed to such term in
Section 5.16.
     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
     Section 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time, in each case, in accordance with the
express terms of this Agreement, (b) any reference to any statute, regulation or
other law shall be construed (i) as referring to such statute, regulation or
other law as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor statutes, regulations or other
laws) and (ii) to include all official rulings and interpretations thereunder,
(c) any reference herein to any person shall be construed to include such
person’s successors and assigns, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) the
words “assets” or “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and

28



--------------------------------------------------------------------------------



 



contract rights and (f) all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Closing Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
     Section 1.03. Pro Forma Calculations. All computations required to be made
hereunder to demonstrate pro forma compliance with any covenant after giving
effect to any acquisition, investment, sale, disposition or similar event shall
reflect on a pro forma basis such event and, to the extent applicable, the
historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Indebtedness, but shall
not take into account any projected synergies or similar benefits expected to be
realized as a result of such event; provided that projected synergies or similar
benefits may be included to the extent permitted to be recognized in pro forma
statements prepared in accordance with Regulation S-X under the Securities Act.
ARTICLE 2
The Credits
     Section 2.01. Commitments. Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount not to exceed
its Commitment at such time. Amounts paid or prepaid in respect of Loans may not
be reborrowed.
     Section 2.02. Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). The Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of $1,000,000 and
not less than $1,000,000 or (ii) equal to the remaining available balance of the
Commitment.
     (b) Subject to Sections 2.08 and 2.15, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may

29



--------------------------------------------------------------------------------



 



request pursuant to Section 2.03. Each Lender may at its option make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement. Borrowings of more than one Type may be outstanding at
the same time; provided, however, that the Borrower shall not be entitled to
request any Borrowing that, if made, would result in more than four Eurodollar
Borrowings being outstanding hereunder at any time. For purposes of the
foregoing, Borrowings having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.
     (c) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 12:00 (noon), New York City time, and the Administrative Agent shall
promptly credit the amounts so received to an account in the name of the
Borrower designated by the Borrower in the applicable Borrowing Request or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders.
     (d) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of the Borrower, a rate
per annum equal to the interest rate applicable at the time to the Loans
comprising such Borrowing (which payment shall not constitute a waiver of, or
otherwise adversely affect, the Borrower’s rights against the Lender, if any)
and (ii) in the case of such Lender, a rate determined by the Administrative
Agent to represent its cost of overnight or short-term funds (which
determination shall be conclusive absent manifest error). If such Lender shall
repay to the Administrative Agent such corresponding amount, such amount shall
constitute such Lender’s Loan as part of such Borrowing for purposes of this
Agreement.
     (e) Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request any Borrowing or the conversion or

30



--------------------------------------------------------------------------------



 



continuation of any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.
     Section 2.03. Borrowing Procedure. In order to request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 12:00 (noon), New York
City time, three Business Days before a proposed Borrowing, and (b) in the case
of an ABR Borrowing, not later than 12:00 (noon), New York City time, one
Business Day before a proposed Borrowing; provided that the Borrower shall not
be entitled to request Loans on more than three occasions in the aggregate. Each
such telephonic Borrowing Request shall be irrevocable, and shall be confirmed
promptly by hand delivery or fax to the Administrative Agent of a written
Borrowing Request and shall specify the following information: (i) whether such
Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing (provided that,
until the Administrative Agent shall have notified the Borrower that the primary
syndication of the Term Facility has been completed (which notice shall be given
as promptly as practicable and, in any event, within 30 days after the Closing
Date), the Borrower shall not be permitted, without the prior written consent of
the Administrative Agent, to request a Eurodollar Borrowing with an Interest
Period in excess of one month); (ii) the date of such Borrowing (which shall be
a Business Day); (iii) the number and location of the account to which funds are
to be disbursed; (iv) the amount of such Borrowing; and (v) if such Borrowing is
to be a Eurodollar Borrowing, the Interest Period with respect thereto;
provided, however, that, notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02. If no election as to the Type of Borrowing is
specified in any such notice, then the requested Borrowing shall be an ABR
Borrowing. If no Interest Period with respect to any Eurodollar Borrowing is
specified in any such notice, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration. The Administrative Agent shall
promptly advise the applicable Lenders of any notice given pursuant to this
Section 2.03 (and the contents thereof), and of each Lender’s portion of the
requested Borrowing.
     Section 2.04. Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the principal amount of each Loan of such Lender as provided in
Section 2.11.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
     (c) The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal

31



--------------------------------------------------------------------------------



 



or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof.
     (d) The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) above shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided, however, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with their terms.
     (e) Any Lender may request that Loans made by it hereunder be evidenced by
a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in a form and substance reasonably acceptable to the
Administrative Agent and the Borrower. Notwithstanding any other provision of
this Agreement, in the event any Lender shall request and receive such a
promissory note, the interests represented by such note shall at all times
(including after any assignment of all or part of such interests pursuant to
Section 9.04) be represented by one or more promissory notes payable to the
payee named therein or its registered assigns.
     Section 2.05. Fees. (a) The Borrower agrees to pay to each Lender, through
the Administrative Agent, on the last Business Day of March, June, September and
December (commencing with March, 2009) in each year and on each date on which
any Commitment of such Lender shall expire or be terminated as provided herein,
a delayed draw fee (a “Delayed Draw Fee”) equal to 5.00% per annum on the daily
amount of the Commitment of such Lender during the preceding quarter (or other
period commencing with the Closing Date or ending with the date on which the
Commitment of such Lender shall expire or be terminated); provided that any
Delayed Draw Fee owing to a Lender which is a Defaulting Lender may be withheld
by the Administrative Agent in its sole discretion for so long as such Lender
remains a Defaulting Lender. All Delayed Draw Fees shall be computed on the
basis of the actual number of days elapsed in a year of 360 days.
     (b) The Borrower agrees to pay to the Administrative Agent, for its own
account, the administrative fees set forth in the Fee Letter at the times and in
the amounts specified therein (the “Administrative Agent Fees”).
     (c) All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders. Once paid, none of the Fees shall be refundable under any
circumstances.

32



--------------------------------------------------------------------------------



 



     Section 2.06. Interest on Loans. (a) Subject to the provisions of
Section 2.07, the Loans comprising each ABR Borrowing shall bear interest
(computed on the basis of the actual number of days elapsed over a year of
360 days and calculated from and including the date of such Borrowing to but
excluding the date of repayment thereof) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Percentage.
     (b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage.
     (c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate for any day or Adjusted LIBO Rate for each
Interest Period or day within an Interest Period, as the case may be, shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
     Section 2.07. Default Interest. If (a) the Borrower shall default in the
payment of any principal of or interest on any Loan or any other amount due
hereunder or under any other Loan Document, by acceleration or otherwise, (b) if
any event described in paragraphs (g) or (h) of Article 7 shall occur or (c) if
any Event of Default under Article 7 (other than paragraphs (b), (c), (g) or
(h) thereunder) has occurred and is continuing and the Required Lenders so vote,
then, in the case of clause (a) above, until such defaulted amount shall have
been paid in full, in the case of clause (b) above, which such event is
continuing or, in the case of clause (c) above, from the date such vote has been
exercised by the Required Lenders and for so long as such Event of Default is
continuing, to the extent permitted by law, all amounts outstanding under this
Agreement and the other Loan Documents shall bear interest (after as well as
before judgment), payable on demand, (i) in the case of principal, at the rate
otherwise applicable to such Loan pursuant to Section 2.06 plus 2.00% per annum
and (ii) in all other cases, at a rate per annum (computed on the basis of the
actual number of days elapsed over a year of 360 days) equal to the rate that
would be applicable to an ABR Loan plus 2.00% per annum.
     Section 2.08. Alternate Rate of Interest. In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurodollar Borrowing the Administrative Agent shall have
determined that Dollar deposits in the principal amounts of the Loans comprising
such Borrowing are not generally available in the London interbank market, or
Lenders whose Loans to be included in such Borrowing aggregate at least 51%
thereof advise the Administrative Agent that the Adjusted LIBO Rate for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining Eurodollar Loans during such Interest Period, or if the

33



--------------------------------------------------------------------------------



 



Administrative Agent shall have determined that reasonable means do not exist
for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall, as soon
as practicable thereafter, give written or fax notice of such determination to
the Borrower and the Lenders. In the event of any such determination, until the
Administrative Agent shall have advised the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any request by the
Borrower for a Eurodollar Borrowing pursuant to Section 2.03 or Section 2.10
shall be deemed to be a request for an ABR Borrowing. Each determination by the
Administrative Agent under this Section 2.08 shall be conclusive absent manifest
error.
     Section 2.09. Termination and Reduction of Commitments. (a) The Commitments
shall automatically terminate on the last day of the Availability Period.
Notwithstanding the foregoing, all the Commitments shall automatically terminate
at 5:00 p.m., New York City time, on February 15, 2009, if the first Credit
Event shall not have occurred by such time in accordance with Section 4.01 and
4.02. The Commitment of each Lender shall automatically be reduced on the date
of each Loan by such Lender in an amount equal to the principal amount of such
Loan. If on any date that a repayment is required to be made pursuant to
Section 2.11 or a mandatory prepayment is required to be made pursuant to
Section 2.13 the aggregate principal amount of the required payment or
prepayment exceeds the aggregate principal amount of outstanding Loans, then the
Commitments (if any) shall be automatically reduced by an amount equal to the
lesser of the amount of the Commitments and the amount of such excess.
     (b) Upon at least three Business Days’ prior irrevocable written or fax
notice to the Administrative Agent, the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Commitments; provided, however, that each partial reduction of the Commitments
shall be in an integral multiple of $1,000,000 and in a minimum amount of
$5,000,000.
     (c) Except with respect to any reduction pursuant to the penultimate
sentence of Section 2.09(a), each reduction in the Commitments hereunder shall
be made ratably among the Lenders in accordance with their respective applicable
Commitments. The Borrower shall pay to the Administrative Agent for the account
of the applicable Lenders, on the date of each termination or reduction, the
Delayed Draw Fees on the amount of the Commitments so terminated or reduced
accrued to but excluding the date of such termination or reduction.
     Section 2.10 . Conversion and Continuation of Borrowings. The Borrower
shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing into an
ABR Borrowing, (b) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion or continuation, to convert any ABR Borrowing
into a Eurodollar Borrowing or to continue any Eurodollar Borrowing

34



--------------------------------------------------------------------------------



 



as a Eurodollar Borrowing for an additional Interest Period, and (c) not later
than 12:00 (noon), New York City time, three Business Days prior to conversion,
to convert the Interest Period with respect to any Eurodollar Borrowing to
another permissible Interest Period, subject in each case to the following:
     (i) until the Administrative Agent shall have notified the Borrower that
the primary syndication of the Term Facility has been completed (which notice
shall be given as promptly as practicable and, in any event, within 30 days
after the Closing Date), no ABR Borrowing may be converted into a Eurodollar
Borrowing with an Interest Period in excess of one month without the prior
written consent of the Administrative Agent;
     (ii) each conversion or continuation shall be made pro rata among the
Lenders in accordance with the respective principal amounts of the Loans
comprising the converted or continued Borrowing;
     (iii) if less than all the outstanding principal amount of any Borrowing
shall be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;
     (iv) each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Loan of
such Lender resulting from such conversion and reducing the Loan (or portion
thereof) of such Lender being converted by an equivalent principal amount;
accrued interest on any Eurodollar Loan (or portion thereof) being converted
shall be paid by the Borrower at the time of conversion;
     (v) if any Eurodollar Borrowing is converted at a time other than the end
of the Interest Period applicable thereto, the Borrower shall pay, upon demand,
any amounts due to the Lenders pursuant to Section 2.16;
     (vi) any portion of a Borrowing maturing or required to be repaid in less
than one month may not be converted into or continued as a Eurodollar Borrowing;
     (vii) any portion of a Eurodollar Borrowing that cannot be converted into
or continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;
     (viii) no Interest Period may be selected for any Eurodollar Borrowing that
would (a) cause there to be more than four different

35



--------------------------------------------------------------------------------



 



Interest Periods applicable to the Eurodollar Borrowings at such time after
giving effect to the selection of such Interest Period or (b) end later than a
Repayment Date occurring on or after the first day of such Interest Period if,
after giving effect to such selection, the aggregate outstanding amount of
(A) the Eurodollar Borrowings comprised of Loans with Interest Periods ending on
or prior to such Repayment Date and (B) the ABR Borrowings would not be at least
equal to the principal amount of Borrowings to be paid on such Repayment Date;
and
     (ix) upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.
     Each notice pursuant to this Section 2.10 shall be irrevocable and shall
refer to this Agreement and specify (i) the identity and amount of the Borrowing
that the Borrower requests be converted or continued, (ii) whether such
Borrowing is to be converted to or continued as a Eurodollar Borrowing or an ABR
Borrowing, (iii) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day) and (iv) if such Borrowing is to be
converted to or continued as a Eurodollar Borrowing, the Interest Period with
respect thereto. If no Interest Period is specified in any such notice with
respect to any conversion to or continuation as a Eurodollar Borrowing, the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. The Administrative Agent shall advise the Lenders of any notice given
pursuant to this Section 2.10 and of each Lender’s portion of any converted or
continued Borrowing. If the Borrower shall not have given notice in accordance
with this Section 2.10 to continue any Borrowing into a subsequent Interest
Period (and shall not otherwise have given notice in accordance with this
Section 2.10 to convert such Borrowing), such Borrowing shall, at the end of the
Interest Period applicable thereto (unless repaid pursuant to the terms hereof),
automatically be continued as an ABR Borrowing.
     Section 2.11. Repayment of Borrowings. (a) The Borrower shall pay to the
Administrative Agent, for the account of the Lenders, on the dates set forth
below, or if any such date is not a Business Day, on the next preceding Business
Day (each such date being called a “Repayment Date”), a principal amount of the
Loans (as adjusted from time to time pursuant to Sections 2.12 and
Section 2.13(g)) equal to the amount set forth below for such date, together in
each case with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of such payment:

          Repayment Date   Amount
March 31, 2009
  $ 7,500,000  
June 30, 2009
  $ 7,500,000  
September 30, 2009
  $ 7,500,000  
December 31, 2009
  $ 7,500,000  

36



--------------------------------------------------------------------------------



 



          Repayment Date   Amount
March 31, 2010
  $ 10,000,000  
June 30, 2010
  $ 10,000,000  
September 30, 2010
  $ 10,000,000  
December 31, 2010
  $ 10,000,000  
March 31, 2011
  $ 10,000,000  
June 30, 2011
  $ 10,000,000  
September 30, 2011
  $ 10,000,000  
December 31, 2011
  $ 10,000,000  
March 31, 2012
  $ 22,500,000  
June 30, 2012
  $ 22,500,000  
September 30, 2012
  $ 22,500,000  
Maturity Date
  $ 22,500,000  

     (b) In the event and on each occasion that the Commitments shall be reduced
or shall expire or terminate other than as a result of the making of a Term
Loan, the installments payable on each Repayment Date shall be reduced pro rata
by an aggregate amount equal to the amount of such reduction, expiration or
termination.
     (c) To the extent not previously paid, all Loans shall be due and payable
on the Maturity Date, together with accrued and unpaid interest on the principal
amount to be paid to but excluding the date of payment.
     (d) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.
     Section 2.12. Voluntary Prepayment. (a) The Borrower shall have the right
at any time and from time to time to prepay any Borrowing, in whole or in part,
upon at least three Business Days’ prior written or fax notice (or telephone
notice promptly confirmed by written or fax notice) in the case of Eurodollar
Loans, or written or fax notice (or telephone notice promptly confirmed by
written or fax notice) at least one Business Day prior to the date of prepayment
in the case of ABR Loans, to the Administrative Agent before 12:00 (noon), New
York City time; provided, however, that each partial prepayment shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000.
     (b) Voluntary prepayments of outstanding Loans under this Agreement shall
be applied pro rata against the remaining scheduled installments of principal
due in respect of the Loans under Section 2.11(a).
     (c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided, however, that if such
prepayment is for all of the then outstanding Loans, then the Borrower may
revoke such notice and/or extend the prepayment date by not more than five

37



--------------------------------------------------------------------------------



 



Business Days; provided further, however, that the provisions of Section 2.16
shall apply with respect to any such revocation or extension. All prepayments
under this Section 2.12 shall be subject to Section 2.16 but otherwise without
premium or penalty. All prepayments under this Section 2.12 shall be accompanied
by accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of payment.
     Section 2.13. Mandatory Prepayments. (a) Substantially simultaneously with
(and in any event not later than the third Business Day following) the receipt
by the Borrower or any Subsidiary of Net Cash Proceeds from any Asset Sale, the
Borrower shall apply an amount equal to (i) the Specified Share multiplied by
(ii) the amount of such Net Cash Proceeds to prepay outstanding Loans in
accordance with Section 2.13(g).
     (b) Substantially simultaneously with (and in any event not later than the
third Business Day following) the receipt by the Borrower or any Subsidiary of
Net Cash Proceeds from any Equity Issuance, the Borrower shall apply an amount
equal to 50% of such Net Cash Proceeds to prepay outstanding Loans in accordance
with Section 2.13(g).
     (c) No later than the earlier of (such earlier date, the “Excess Cash Flow
Prepayment Date”) (i) 90 days after the end of each fiscal year of the Borrower,
commencing with the fiscal year ending on December 31, 2009, and (ii) the date
on which the financial statements with respect to such period are delivered
pursuant to Section 5.04(a), the Borrower shall prepay outstanding Loans in
accordance with Section 2.13(g) in an aggregate principal amount equal to 50% of
Excess Cash Flow for the fiscal year then ended; provided that the percentage
referred to above shall be reduced to 25% if (1) the Leverage Ratio at the end
of such fiscal year is less than 1.75 to 1.0 and (2) no Default or Event of
Default shall have occurred and be continuing on the Excess Cash Flow Prepayment
Date.
     (d) Substantially simultaneously with (and in any event not later than the
third Business Day following) the receipt by the Borrower or any Subsidiary of
Net Cash Proceeds from the issuance or incurrence of Indebtedness for money
borrowed (other than any cash proceeds from the issuance of Indebtedness for
money borrowed permitted pursuant to Section 6.01), the Borrower shall apply an
amount equal to 100% of such Net Cash Proceeds to prepay outstanding Loans in
accordance with Section 2.13(g).
     (e) Substantially simultaneously with (and in any event not later than the
third Business Day following) the receipt by the Borrower or any Subsidiary of
Net Cash Proceeds from any ARS Liquidation Event, the Borrower shall apply an
amount equal to (i) the Specified Share multiplied by (ii) the amount of such
Net Cash Proceeds to prepay outstanding Loans in accordance with Section
2.13(g).

38



--------------------------------------------------------------------------------



 



     (f) Substantially simultaneously with (and in any event not later than the
third Business Day following) the receipt by the Borrower or any Subsidiary of
Net Cash Proceeds from any Extraordinary Receipt, the Borrower shall apply an
amount equal to 100% of such Net Cash Proceeds to prepay outstanding Loans in
accordance with Section 2.13(g).
     (g) Mandatory prepayments pursuant to paragraphs (a) through (f) of this
Section shall be applied as follows:
     (i) first, to the Loans and applied pro rata against the remaining
scheduled installments of principal due in respect of the Loans under
Section 2.11(a), subject to the proviso to this paragraph below; and
     (ii) second, any remaining amounts may be retained by the Borrower;
provided that, notwithstanding anything herein to the contrary, any Lender may
elect, by notice to the Administrative Agent by facsimile or by e-mail within
one Business Day of receiving notification from the Administrative Agent of any
prepayment of its Loans, to decline (in whole but not in part) such prepayment
pursuant to paragraphs (a) through (f) of this Section, in which case the
aggregate amount of the prepayment that would have been applied to prepay the
Loans of such declining Lender may be retained by the Borrower. Mandatory
prepayments in respect of the Loans shall be applied on a pro rata basis to the
then outstanding Loans being prepaid irrespective of whether such outstanding
Loans are ABR Loans or Eurodollar Loans; provided that if no Lenders exercise
the right to waive a given mandatory prepayment of the Loans pursuant to this
Section, then, with respect to such mandatory prepayment, the amount of such
mandatory prepayment shall be applied first to Loans that are ABR Loans to the
full extent thereof before application to Loans that are Eurodollar Loans in a
manner that minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 2.16.
     (h) The Borrower shall deliver to the Administrative Agent, at the time of
each prepayment required under this Section 2.13, a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment. The Borrower shall provide at
least three days prior written notice of such prepayment, specifying the
prepayment date, the Type of each Loan being prepaid and the principal amount of
each Loan (or portion thereof) to be prepaid. All prepayments of Borrowings
under this Section 2.13 shall be subject to Section 2.16, but shall otherwise be
without premium or penalty, and shall be accompanied by accrued and unpaid
interest on the principal amount to be prepaid to but excluding the date of
payment.
     Section 2.14. Reserve Requirements; Change in Circumstances.
(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar

39



--------------------------------------------------------------------------------



 



requirement against assets of, deposits with or for the account of or credit
extended by any Lender (except any such reserve requirement which is reflected
in the Adjusted LIBO Rate) or shall impose on such Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender, and the result of any of the foregoing shall be to
increase the cost to such Lender of making or maintaining any Eurodollar Loan or
to reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise) by an amount determined in good
faith by such Lender to be material, then the Borrower will pay to such Lender
upon demand such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.
     (b) If any Lender shall have determined that any Change in Law regarding
capital adequacy has or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement or the Loans made pursuant hereto to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.
     (c) A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) above, together with an explanation in reasonable detail,
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate delivered by it within 15 days after its receipt of the same.
     (d) Failure or delay on the part of any Lender to demand compensation for
any increased costs or reductions in amounts received or receivable or reduction
in return on capital shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be under any
obligation to compensate any Lender under paragraph (a) or (b) above with
respect to increased costs or reductions with respect to any period prior to the
date that is 90 days prior to such request if such Lender knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 90-day period. The protection of this Section
shall be available to each Lender regardless of any possible contention of the
invalidity or inapplicability of the Change in Law that shall have occurred or
been imposed.

40



--------------------------------------------------------------------------------



 



     Section 2.15. Change in Legality. (a) Notwithstanding any other provision
of this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:
     (i) such Lender may declare that Eurodollar Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan or to convert a Eurodollar Loan into an ABR
Loan, as the case may be), unless such declaration shall be subsequently
withdrawn; and
     (ii) such Lender may require that all outstanding Eurodollar Loans made by
it be converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.
In the event any Lender shall exercise its rights under clause (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender or the converted Eurodollar Loans of such Lender shall instead be applied
to repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.
     (b) For purposes of this Section 2.15, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by the Borrower.
     Section 2.16. Breakage. The Borrower shall indemnify each Lender against
any actual loss or expense that such Lender may sustain or incur as a
consequence of (a) any event, other than a default by such Lender in the
performance of its obligations hereunder, which results in (i) such Lender
receiving or being deemed to receive any amount on account of the principal of
any Eurodollar Loan prior to the end of the Interest Period in effect therefor,
(ii) the conversion of any Eurodollar Loan to an ABR Loan, or the conversion of
the Interest Period with respect to any Eurodollar Loan, in each case other than
on the last day of the Interest Period in effect therefor, or (iii) any
Eurodollar Loan to be made by such Lender (including any Eurodollar Loan to be
made pursuant to a conversion or continuation under Section 2.10) not being made
after notice of such Loan shall have been given by the Borrower hereunder (any
of the events

41



--------------------------------------------------------------------------------



 



referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment of any Eurodollar Loan
required to be made hereunder. In the case of any Breakage Event, such actual
loss shall include an amount equal to the excess, as reasonably determined by
such Lender, of (i) its actual cost (which may be determined by such Lender by
any reasonable method) of obtaining funds for the Eurodollar Loan that is the
subject of such Breakage Event for the period from the date of such Breakage
Event to the last day of the Interest Period in effect (or that would have been
in effect) for such Loan over (ii) the amount of interest likely to be realized
by such Lender in redeploying the funds released or not utilized by reason of
such Breakage Event for such period. A certificate of any Lender setting forth
any amount or amounts which such Lender is entitled to receive pursuant to this
Section 2.16, together with an explanation in reasonable detail, shall be
delivered to the Borrower. In determining any additional amounts owing under
this Section 2.16, each Lender will act reasonably and in good faith; provided
that such Lender’s determination of compensation owing under this Section 2.16
shall, absent manifest error, unreasonableness or bad faith, be final and
conclusive and binding on all parties hereto.
     Section 2.17. Pro Rata Treatment. Subject to the express provisions of this
Agreement which require, or permit, differing payments to be made to
non-Defaulting Lenders as opposed to Defaulting Lenders, and as required under
Section 2.15, and other than with respect to any prepayment rejected by any
Lender in accordance with Section 2.13(g), each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Loans,
each payment of the Delayed Draw Fees, each reduction of the Commitments (except
in accordance with the penultimate sentence of Section 2.09(a)) and each
conversion of any Borrowing to or continuation of any Borrowing as a Borrowing
of any Type shall be allocated pro rata among the Lenders in accordance with
their respective applicable Commitments and Loans. Each Lender agrees that in
computing such Lender’s portion of any Borrowing to be made hereunder, the
Administrative Agent may, in its discretion, round each Lender’s percentage of
such Borrowing to the next higher or lower whole Dollar amount. Notwithstanding
the foregoing, the provisions of this Section 2.17 shall not apply to any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant.
     Section 2.18. Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans as a result of which the unpaid principal portion of its Loans
shall be proportionately less than the unpaid principal portion of the Loans of
any other Lender, it shall be

42



--------------------------------------------------------------------------------



 



deemed simultaneously to have purchased from such other Lender at face value,
and shall promptly pay to such other Lender the purchase price for, a
participation in the Loans of such other Lender, so that the aggregate unpaid
principal amount of the Loans and participations in Loans held by each Lender
shall be in the same proportion to the aggregate unpaid principal amount of all
Loans then outstanding as the principal amount of its Loans prior to such
exercise of banker’s lien, setoff or counterclaim or other event was to the
principal amount of all Loans outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that (a) if any
such purchase or purchases or adjustments shall be made pursuant to this
Section 2.18 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest, and (b) the provisions of this Section 2.18 shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant. The Borrower expressly consents to the
foregoing arrangements and agrees that any Lender holding a participation in a
Loan deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender by reason thereof as fully as if such Lender had
made a Loan directly to the Borrower in the amount of such participation.
     Section 2.19. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder and under any other Loan Document not later than 12:00 (noon), New
York City time, on the date when due in immediately available Dollars, without
setoff, defense or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. Each such payment shall be made to the Administrative Agent at
its offices at Eleven Madison Avenue, New York, NY 10010, or as otherwise
directed. The Administrative Agent shall promptly distribute to each Lender any
payments received by the Administrative Agent on behalf of such Lender.
     (b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.
     (c) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and Fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and Fees then due hereunder, ratably among the parties entitled thereto
in

43



--------------------------------------------------------------------------------



 



accordance with the amounts of interest and Fees then due to such parties, and
(ii) second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.
     Section 2.20. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that, if the Borrower or any other
Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent and each
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower or such Loan Party
shall make such deductions, and (iii) the Borrower or such Loan Party shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.
     (b) In addition, the Borrower or any other Loan Party shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
     (c) The Borrower or any other Loan Party shall indemnify the Administrative
Agent and each Lender within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent
or such Lender, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower or any other Loan Party hereunder or
under any other Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or by the Administrative Agent on its own behalf or on
behalf of a Lender shall be conclusive absent manifest error. The Administrative
Agent or Lender may, at its sole reasonable discretion, take such steps as the
Borrower reasonably requests to assist the Borrower, at the Borrower’s own
expense, to minimize or, as applicable, recover such Indemnified Taxes or Other
Taxes.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

44



--------------------------------------------------------------------------------



 



     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the United States, or any treaty to which the United
States is a party, with respect to payments under this Agreement shall, after
having received from the Borrower or any other Loan Party notice of the
availability of such exemptions from or reductions of withholding tax, as well
as all such appropriate documentation prescribed by applicable law, deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or any
other Loan Party as will permit such payments to be made without withholding or
at a reduced rate; provided that such Foreign Lender is lawfully able to do so
and that complying with such requirements would not require such Lender Party to
disclose any confidential or proprietary information or be otherwise materially
disadvantageous to such Lender Party (in form, in procedure or in the substance
of information disclosed).
     Section 2.21. Assignment of Commitments Under Certain Circumstances; Duty
to Mitigate. (a) In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.14, (ii) any Lender delivers a notice
described in Section 2.15, (iii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority on account of any Lender
pursuant to Section 2.20, (iv) any Lender refuses to consent to any amendment,
waiver or other modification of any Loan Document requested by the Borrower that
requires the consent of a greater percentage of the Lenders than the Required
Lenders and such amendment, waiver or other modification is consented to by the
Required Lenders, or (v) any Lender becomes a Defaulting Lender, then, in each
case, the Borrower may, at its sole expense and effort (including with respect
to the processing and recordation fee referred to in Section 9.04(b)), upon
notice to such Lender and the Administrative Agent, require such Lender to
transfer and assign, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all of its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
assigned obligations and, with respect to clause (iv) above, shall consent to
such requested amendment, waiver or other modification of any Loan Documents
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (w) with respect to clause (i) to (iii) above, such assignment
will result in a reduction in the claim for compensation under Section 2.14 or
in the withdrawal of the notice under Section 2.15 or in the reduction of
payments under Section 2.20, as the case may be, (x) such assignment shall not
conflict with any law, rule or regulation or order of any court or other
Governmental Authority having jurisdiction, (y) the Borrower shall have received
the prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld or delayed, and (z) the Borrower or such assignee shall
have paid to the affected Lender in immediately available funds an amount equal
to the sum of the principal of and interest accrued to the date of such payment
on the outstanding Loans of such Lender plus all Fees and other amounts accrued
for the account of such Lender hereunder with

45



--------------------------------------------------------------------------------



 



respect thereto (including any amounts under Sections 2.14 and 2.16); provided
further that, if prior to any such transfer and assignment (A) in the case of
clauses (i) to (iii) above, the circumstances or event that resulted in such
Lender’s claim for compensation under Section 2.14, notice under Section 2.15 or
the amounts paid pursuant to Section 2.20, as the case may be, cease to cause
such Lender to suffer increased costs or reductions in amounts received or
receivable or reduction in return on capital, or cease to have the consequences
specified in Section 2.15, or cease to result in amounts being payable under
Section 2.20, as the case may be (including as a result of any action taken by
such Lender pursuant to paragraph (b) below), or if such Lender shall waive its
right to claim further compensation under Section 2.14 in respect of such
circumstances or event or shall withdraw its notice under Section 2.15 or shall
waive its right to further payments under Section 2.20 in respect of such
circumstances or event, (B) in the case of clause (iv) above, such assigning
Lender shall consent to the proposed amendment, waiver, consent or other
modification, and (C) in the case of clause (v) above, such assigning Lender
shall cease to be a Defaulting Lender as the case may be, then such Lender shall
not thereafter be required to make any such transfer and assignment hereunder.
Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender, as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s interests hereunder in the
circumstances contemplated by this Section 2.21(a).
     (b) If (i) any Lender shall request compensation under Section 2.14,
(ii) any Lender delivers a notice described in Section 2.15 or (iii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority on account of any Lender, pursuant to Section 2.20, then
such Lender shall use reasonable efforts (which shall not require such Lender to
incur an unreimbursed loss or unreimbursed cost or expense or otherwise take any
action inconsistent with its internal policies or legal or regulatory
restrictions or suffer any disadvantage or burden deemed by it to be
significant) (x) to file any certificate or document reasonably requested in
writing by the Borrower or (y) to assign its rights and delegate and transfer
its obligations hereunder to another of its offices, branches or affiliates, if
such filing or assignment would reduce its claims for compensation under
Section 2.14 or enable it to withdraw its notice pursuant to Section 2.15 or
would reduce amounts payable pursuant to Section 2.20, as the case may be, in
the future. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such filing or assignment,
delegation and transfer.
ARTICLE 3
Representations and Warranties
     The Borrower represents and warrants to the Administrative Agent, the
Collateral Agent and each of the Lenders that:

46



--------------------------------------------------------------------------------



 



     Section 3.01. Organization; Powers. The Borrower and each of the Domestic
Subsidiaries and Material Foreign Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and as proposed to be
conducted, (c) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where the failure so
to qualify could not reasonably be expected to result in a Material Adverse
Effect, and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Borrower, to borrow hereunder.
     Section 3.02. Authorization. The Transactions have been duly authorized by
all requisite corporate and, if required, stockholder action. The Transactions
will not (i) violate (A) any provision of law, statute, rule or regulation, or
of the certificate or articles of incorporation or other constitutive documents
or bylaws of the Borrower or any Subsidiary, (B) any order of any Governmental
Authority or (C) any provision of any indenture, agreement or other instrument
to which the Borrower or any Subsidiary is a party or by which any of them or
any of their property is or may be bound, (ii) be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument or (iii) result in the creation or imposition of
any Lien upon or with respect to any property or assets now owned or hereafter
acquired by the Borrower or any Subsidiary (other than any Lien created
hereunder or under the Security Documents) except, with respect to clauses
(i)(C) and (ii), any defaults arising under any Indebtedness of the Target or
any subsidiary of the Target as a direct result of (i) the execution, delivery
and performance by the Borrower and the Merger Sub of the Merger Agreement and
the consummation of the Merger and the other transactions contemplated thereby
or (ii) the consummation of the Tender Offer (together the “Acquisition
Transactions”), in each case to the extent that such defaults would not
reasonably be expected to have a Material Adverse Effect.
     Section 3.03. Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party party thereto will constitute, a
legal, valid and binding obligation of the Borrower or such Loan Party
enforceable against the Borrower or such Loan Party in accordance with its
terms.
     Section 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except (a) the filing
of Uniform Commercial Code financing statements and filings with the United
States Patent and Trademark Office and the United States Copyright Office, (b)

47



--------------------------------------------------------------------------------



 



recordation of the Mortgages, (c) such as have been made or obtained and are in
full force and effect and (d) in the case of any such action required to be
taken in connection with the Acquisition Transactions, to the extent the failure
to take any such action could not reasonably be expected to have a Material
Adverse Effect.
     Section 3.05. Financial Statements. (a) The Borrower has heretofore
furnished to the Lenders its consolidated balance sheets and related statements
of income, stockholders’ equity and cash flows (i) as of the end of and for each
fiscal year in the three-fiscal year period ended December 31, 2007, audited by
and accompanied by the opinion of PricewaterhouseCoopers LLP, independent public
accountants, (ii) as of and for the fiscal quarter and the portion of the fiscal
year ended September 30, 2008, certified by its chief financial officer and
(iii) as of and for the fiscal months and the portion of the fiscal year ended
after the date of the most recently ended fiscal quarter and not less than
30 days prior to the Closing Date, certified by its chief financial officer.
Such financial statements present fairly in all material respects the financial
condition and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods. Such balance
sheets and the notes thereto disclose all material liabilities, direct or
contingent, of the Borrower and its consolidated Subsidiaries as of the dates
thereof. Such financial statements (other than such monthly financial
statements) were prepared in accordance with GAAP applied on a consistent basis
and are in compliance with the requirements of Regulation S-X under the
Securities Act of 1933, as amended, subject, in the case of unaudited financial
statements, to year-end audit adjustments and the absence of footnotes.
     (b) The Borrower has heretofore furnished to the Lenders the consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Target (i) as of the end of and for each fiscal year in the
three-fiscal year period ended December 31, 2007, audited by and accompanied by
the opinion of BDO Seidman, LLP, independent public accountants, (ii) as of and
for the fiscal quarter and the portion of the fiscal year ended September 30,
2008 and (iii) as of and for the fiscal months and the portion of the fiscal
year ended after the date of the most recently ended fiscal quarter and not less
than 30 days prior to the Closing Date. Such financial statements present fairly
in all material respects the financial condition and results of operations and
cash flows of the Target and its consolidated Subsidiaries as of such dates and
for such periods. Such balance sheets and the notes thereto disclose all
material liabilities, direct or contingent, of the Target and its consolidated
Subsidiaries as of the dates thereof. Such financial statements (other than such
monthly financial statements) were prepared in accordance with GAAP applied on a
consistent basis and are in compliance with the requirements of Regulation S-X
under the Securities Act of 1933, as amended, subject, in the case of unaudited
financial statements, to year-end audit adjustments and the absence of
footnotes.
     (c) The Borrower has heretofore delivered to the Lenders its unaudited pro
forma consolidated balance sheet and related pro forma statements of income,

48



--------------------------------------------------------------------------------



 



stockholder’s equity and cash flows as of September 30, 2008, prepared giving
effect to the Transactions as if they had occurred, with respect to such balance
sheet, on such date and, with respect to such other financial statements, on the
first day of the twelve-month period ending on such date. Such pro forma
financial statements have been prepared in good faith by the Borrower, based on
the assumptions used to prepare the pro forma financial information contained in
the Confidential Information Memorandum (which assumptions are believed by the
Borrower on the Closing Date to be reasonable), are based on the best
information available to the Borrower as of the date of delivery thereof,
accurately reflect all adjustments required to be made to give effect to the
Transactions and present fairly in all material respects on a pro forma basis
the estimated consolidated financial position of the Borrower and its
consolidated Subsidiaries as of such date and for such period, assuming that the
Transactions had actually occurred at such date or at the beginning of such
period, as the case may be.
     Section 3.06. No Material Adverse Change. (a) There has been no Material
Adverse Effect since December 31, 2007.
     (b) No Default or Event of Default has occurred and is continuing.
     Section 3.07. Title to Properties; Possession Under Leases. (a) The
Borrower and each of the Domestic Subsidiaries and Material Foreign Subsidiaries
has good and marketable title to, or valid leasehold interests in, or easements
or other limited property rights in, or is licensed to use, all its material
properties and assets (including all Mortgaged Property), except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties and assets for their
intended purposes. All such material properties and assets are free and clear of
Liens, other than Liens expressly permitted by Section 6.02.
     (b) The Borrower and each of the Domestic Subsidiaries and Material Foreign
Subsidiaries has complied with all material obligations under all material
leases to which it is a party and all such leases are in full force and effect.
The Borrower and each Subsidiary enjoys peaceful and undisturbed possession
under all such material leases.
     (c) As of the Closing Date, the Borrower has not received any notice of,
nor has any knowledge of, any pending or contemplated condemnation proceeding
affecting the Mortgaged Properties or any sale or disposition thereof in lieu of
condemnation.
     (d) Except as disclosed on Schedule 3.20(a) or 3.20(b), as of the Closing
Date, none of the Borrower or any of the Subsidiaries is obligated under any
right of first refusal, option or other contractual right to sell, assign or
otherwise dispose of any Mortgaged Property or any interest therein.

49



--------------------------------------------------------------------------------



 



     Section 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing Date
a list of all Subsidiaries and the direct or indirect ownership interests of the
Borrower therein, and identifies each Subsidiary that is a Material Foreign
Subsidiary on the Closing Date. The shares of capital stock or other ownership
interests so indicated on Schedule 3.08 are fully paid and non-assessable and,
as of the Closing Date, are owned by the Borrower, directly or indirectly, free
and clear of all Liens (other than Liens created under the Security Documents,
the Revolving Liens and statutory nonconsensual Liens expressly permitted by
Section 6.02).
     Section 3.09. Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09, there are no actions, suits, proceedings or investigations at law
or in equity or by or before any Governmental Authority now pending or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
Subsidiary or any business, property or rights of any such person (i) that
involve any Loan Document or (ii) as to which there is a reasonable possibility
of an adverse determination and that, if adversely determined, could reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect.
     (b) Since the Closing Date, there has been no change in the status of the
matters disclosed on Schedule 3.09 that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
     (c) The Borrower and each of the Domestic Subsidiaries and Material Foreign
Subsidiaries is in compliance with all laws, regulations, consent decrees and
orders of any Governmental Authority applicable to it (including, without
limitation, the Patriot Act, ERISA, employee health and safety, margin
regulations, Environmental Laws and Health Care Laws) or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to comply, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
     (d) None of the Borrower or any of the Domestic Subsidiaries or Material
Foreign Subsidiaries or any of their respective material properties or assets is
in violation of, nor will the continued operation of their material properties
and assets as currently conducted violate, any law, rule or regulation
(including any zoning, building, Environmental Law, ordinance, code or approval
or any building permits) or any restrictions of record or agreements affecting
the Mortgaged Property, or is in default with respect to any judgment, writ,
injunction, decree or order of any Governmental Authority, where such violation
or default could reasonably be expected to result in a Material Adverse Effect.
     (e) Certificates of occupancy and permits (in each case, to the extent
required by applicable law) are in effect for each Mortgaged Property as
currently constructed, and true and complete copies of such certificates of
occupancy have been delivered to the Collateral Agent as mortgagee with respect
to each Mortgaged Property.

50



--------------------------------------------------------------------------------



 



     Section 3.10. Agreements. (a) Neither the Borrower nor any of the Domestic
Subsidiaries or Material Foreign Subsidiaries is a party to any agreement or
instrument or subject to any corporate restriction that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
     (b) Neither the Borrower nor any of the Subsidiaries is in default in any
manner under any provision of any indenture or other agreement or instrument
evidencing Indebtedness, or any other material agreement or instrument to which
it is a party or by which it or any of its properties or assets are or may be
bound, where such default could reasonably be expected to result in a Material
Adverse Effect.
     Section 3.11. Federal Reserve Regulations. (a) Neither the Borrower nor any
of the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.
     (b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation T, U or X.
     Section 3.12. Investment Company Act. Neither the Borrower nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
     Section 3.13. Use of Proceeds. The Borrower will use the proceeds of the
Loans only for the purposes specified in the Preliminary Statements.
     Section 3.14. Tax Returns. Each of the Borrower and the Subsidiaries has
filed or caused to be filed all Federal and all other material state, local and
foreign tax returns or materials required to have been filed by it and has paid
or caused to be paid all Federal and all other material taxes due and payable by
it and all assessments received by it, except taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as applicable, shall have set aside on its books adequate reserves
in accordance with GAAP.
     Section 3.15. No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other information, report, financial
statement, exhibit or schedule furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto taken as a whole
contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading; provided that to the extent any such
information, report,

51



--------------------------------------------------------------------------------



 



financial statement, exhibit or schedule was based upon or constitutes a
forecast or projection, the Borrower represents only that it acted in good faith
and utilized reasonable assumptions (based upon accounting principles consistent
with the historical audited financial statements of the Borrower) and due care
in the preparation of such information, report, financial statement, exhibit or
schedule (it being understood that any such forecast or projection is not a
guarantee of future performance and that actual results during the period
covered by such forecast or projection may materially differ from the projected
results thereof).
     Section 3.16. Employee Benefit Plans. Each of the Borrower and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in material liability of the Borrower or
any of its ERISA Affiliates. The present value of all benefit liabilities under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the last annual valuation date
applicable thereto, exceed the fair market value of the assets of such Plan.
     Section 3.17. Environmental Matters. (a) Except as set forth in
Schedule 3.17:
     (i) To the knowledge of the Borrower, the properties and facilities
currently or formerly owned, leased or operated by the Borrower and the
Subsidiaries (the “Properties”) do not contain any Hazardous Materials in
amounts or concentrations which (i) constitute, or constituted, a violation of,
(ii) require Remedial Action under, or (iii) could reasonably be expected to
give rise to liability under, Environmental Laws, which violations, Remedial
Actions and liabilities, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect;
     (ii) The Borrower, the Subsidiaries and their respective operations are in
compliance, and in the last five years have been in compliance, with all
Environmental Laws and all necessary Environmental Permits have been obtained
and are in effect, except to the extent that such noncompliance or failure to
obtain any necessary permits, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect;
     (iii) To the knowledge of the Borrower, there have been no Releases or
threatened Releases at, from, on, to or under the Properties or otherwise in
connection with the operations of the Borrower or the Subsidiaries, which
Releases or threatened Releases, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect;

52



--------------------------------------------------------------------------------



 



     (iv) Neither the Borrower nor any of the Subsidiaries has received any
Environmental Claim in connection with the Properties or the operations of the
Borrower or the Subsidiaries or with regard to any person whose liabilities for
environmental matters the Borrower or the Subsidiaries has retained or assumed,
in whole or in part, contractually, by operation of law or otherwise, which,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, nor do the Borrower or the Subsidiaries have any
reasonable basis to believe that any such Environmental Claim is being
threatened; and
     (v) (A) To the knowledge of the Borrower, Hazardous Materials have not been
transported from the Properties, nor have Hazardous Materials been generated,
treated, stored or disposed of at, on or under any of the Properties in a manner
that could give rise to any liability under any Environmental Law which in the
aggregate could be expected to result in a Material Adverse Effect, nor (B) have
the Borrower or the Subsidiaries retained or assumed any liability,
contractually, by operation of law or otherwise with respect to the generation,
treatment, storage or disposal of Hazardous Materials, which transportation,
generation, treatment, storage or disposal, or retained or assumed liabilities,
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Effect.
     (b) Since the date of this Agreement, there has been no change in the
status of the matters disclosed on Schedule 3.17 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.
     Section 3.18. Insurance. Schedule 3.18 sets forth a true, complete and
correct description of all insurance maintained by the Borrower or by the
Borrower for its Subsidiaries as of the Closing Date. As of such date, such
insurance is in full force and effect and all premiums have been duly paid. The
Borrower and its Subsidiaries have insurance in such amounts and covering such
risks and liabilities as are in accordance with normal industry practice.
     Section 3.19. Security Documents. (a) The Guarantee and Collateral
Agreement, upon execution and delivery thereof by the parties thereto, will
create in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral (as
defined in the Guarantee and Collateral Agreement) and the proceeds thereof and
(i) when the Pledged Collateral (as defined in the Guarantee and Collateral
Agreement) is delivered to the Collateral Agent, the Lien created under the
Guarantee and Collateral Agreement in favor of the Collateral Agent for the
ratable benefit of the Secured Parties shall constitute a fully perfected first
priority Lien on, and security interest in, all right, title and interest of the
Loan Parties in such Pledged Collateral, in each case, pari passu with the
Revolving Liens and prior and superior in right to any other person, and
(ii) when financing statements in

53



--------------------------------------------------------------------------------



 



appropriate form are filed in the offices specified on Schedule 3.19(a), the
Lien created under the Guarantee and Collateral Agreement in favor of the
Collateral Agent for the ratable benefit of the Secured Parties will constitute
a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral (other than Intellectual
Property, as defined in the Guarantee and Collateral Agreement), in each case
pari passu with the Revolving Liens and prior and superior in right to any other
person, other than with respect to Liens expressly permitted by Section 6.02.
     (b) Upon the recordation of the Guarantee and Collateral Agreement (or a
short-form security agreement in form and substance reasonably satisfactory to
the Borrower and the Collateral Agent) with the United States Patent and
Trademark Office and the United States Copyright Office, together with the
financing statements in appropriate form filed in the offices specified on
Schedule 3.19(a), the Lien created under the Guarantee and Collateral Agreement
in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in the Intellectual Property
(as defined in the Guarantee and Collateral Agreement) in which a security
interest may be perfected by filing in the United States and its territories and
possessions, in each case pari passu with the Revolving Liens and prior and
superior in right to any other person (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the Loan Parties after the Closing Date).
     (c) The Mortgages are effective to create in favor of the Collateral Agent,
for the ratable benefit of the Secured Parties, a legal, valid and enforceable
Lien on all of the Loan Parties’ right, title and interest in and to the
Mortgaged Property thereunder and the proceeds thereof, and when the Mortgages
are filed in the offices specified on Schedule 3.19(c), the Mortgages shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Mortgaged Property and the proceeds
thereof, in each case pari passu with the Revolving Liens and prior and superior
in right to any other person, other than with respect to the rights of persons
pursuant to Liens expressly permitted by Section 6.02.
     Section 3.20. Location of Real Property and Leased Premises.
(a) Schedule 3.20(a) lists completely and correctly as of the Closing Date all
real property owned by the Borrower and the Subsidiaries and the addresses
thereof. The Borrower and the Subsidiaries own in fee all the real property set
forth on Schedule 3.20(a).
     (b) Schedule 3.20(b) lists completely and correctly as of the Closing Date
all Material Leased Property and the addresses thereof. The Borrower and the
Subsidiaries have valid leases in all the real property set forth on Schedule

54



--------------------------------------------------------------------------------



 



3.20(b). For the purpose of the foregoing, “Material Leased Property” means real
property leased by the Borrower or any Subsidiary with respect to which such
property lease (i) has more than twelve (12) months remaining in the lease term
and (ii) requires the Borrower or any Subsidiary to make lease payments in
excess of $500,000 in any year or $1,000,000 in the aggregate over the remaining
term of such lease.
     Section 3.21. Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against the Borrower or any Subsidiary pending or, to the
knowledge of the Borrower, threatened. The hours worked by and payments made to
employees of the Borrower and the Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters. All payments due from the Borrower or any
of the Domestic Subsidiaries or Material Foreign Subsidiaries, or for which any
claim may be made against the Borrower or any of the Domestic Subsidiaries or
Material Foreign Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Borrower or the applicable Subsidiary.
     Section 3.22. Solvency. Immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of each Loan and after giving effect to the application of the proceeds of each
Loan, (a) the fair value of the assets of the Borrower and the Subsidiaries on a
consolidated basis, at a fair valuation, will exceed their debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of the Borrower and the Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability in respect of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Borrower and the Subsidiaries on a
consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Borrower and the Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the business in which they are engaged as such business is now conducted
and is proposed to be conducted following the Closing Date.
     Section 3.23. Transaction Documents. (a) The Borrower has delivered to the
Administrative Agent a complete and correct copy of the Merger Agreement
(including all schedules, exhibits, amendments, supplements and modifications
thereto). Neither the Borrower nor any Loan Party or, to the knowledge of the
Borrower or each Loan Party, any other person party thereto is in default in the
performance or compliance with any material provisions thereof. The Merger
Agreement complies in all material respects with all applicable laws. All
representations and warranties set forth in the Merger Agreement were true and
correct in all material respects at the time as of which such representations
and warranties were made (or deemed made).

55



--------------------------------------------------------------------------------



 



     (b) The Borrower has delivered to the Administrative Agent a complete and
correct copy of the Tender Offer Documentation (including all schedules,
exhibits, amendments, supplements and modifications thereto). The Tender Offer
complies in all material respects with all applicable laws.
     Section 3.24. Sanctioned Persons. None of the Borrower or any Subsidiary
nor, to the knowledge of the Borrower, any director, officer, agent, employee or
Affiliate of the Borrower or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Borrower will not directly or indirectly
use the proceeds of the Loans or otherwise make available such proceeds to any
person, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.
ARTICLE 4
Conditions of Lending
     The obligations of the Lenders to make Loans hereunder are subject to the
satisfaction of the following conditions:
     Section 4.01. All Credit Events. On the date of each Borrowing (other than
a conversion or a continuation of a Borrowing) (each such event being called a
“Credit Event”):
     (a) The Administrative Agent shall have received a notice of such Borrowing
as required by Section 2.03.
     (b) The representations and warranties set forth in Article 3 and in each
other Loan Document (in the case of the Merger Borrowing on the Merger Date,
excluding all of the representations and warranties in Article 3 other than
those contained in Section 3.01, Section 3.02, Section 3.03, Section 3.11 and
Section 3.12) shall be true and correct in all material respects on and as of
the date of such Credit Event with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects on and as of such earlier
date).
     (c) (i) In the case of all Credit Events other than the Merger Borrowing on
the Merger Date, the Borrower and each other Loan Party shall be in compliance
with all the terms and provisions set forth herein and in each other Loan
Document on its part to be observed or performed, and at the time of and
immediately after such Credit Event, no Event of Default or Default shall have
occurred and be continuing and (ii) in the case of the Merger Borrowing on the
Merger Date, at the time of and immediately after such Credit Event, no Event of
Default or Default under Article 7(b), Article 7(c), Article 7(g) or Article
7(h) shall have occurred and be continuing.

56



--------------------------------------------------------------------------------



 



     Each Credit Event shall be deemed to constitute a representation and
warranty by the Borrower on the date of such Credit Event as to the satisfaction
of the conditions set forth in paragraphs (b) and (c) of this Section 4.01.
     Section 4.02. First Credit Event. On the Closing Date:
     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
     (b) The Administrative Agent shall have received, on behalf of itself and
the Lenders, a favorable written opinion of (i) Dewey & LeBoeuf LLP, counsel for
the Borrower, substantially to the effect set forth in Exhibit G-1, and
(ii) each counsel listed on Schedule 4.02(b), substantially to the effect set
forth in Exhibit G-2, in each case (A) dated the Closing Date, (B) addressed to
the Administrative Agent and the Lenders, and (C) covering such other matters
relating to the Loan Documents and the Transactions as the Administrative Agent
shall reasonably request. The Borrower hereby requests such counsel to deliver
such opinions.
     (c) The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation, including all amendments thereto, of
each Loan Party, certified as of a recent date by the Secretary of State of the
state of its organization, and a certificate as to the good standing of each
Loan Party as of a recent date, from such Secretary of State; (ii) a certificate
of the Secretary or Assistant Secretary of each Loan Party dated the Closing
Date and certifying (A) that attached thereto is a true and complete copy of the
bylaws of such Loan Party as in effect on the Closing Date and at all times
since a date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such person is a party
and, in the case of the Borrower, the Borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation of such Loan
Party have not been amended since the date of the last amendment thereto shown
on the certificate of good standing furnished pursuant to clause (i) above, and
(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party; (iii) a certificate of another officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above; and (iv) such other documents as the
Lenders or the Administrative Agent may reasonably request.

57



--------------------------------------------------------------------------------



 



     (d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Borrower, confirming
compliance as of the Closing Date with the conditions precedent set forth in
Sections 4.01(b), 4.01(c), 4.02(k)(iii), (iv) and (v), 4.02(l), 4.02(m),
4.02(o)(ii), 4.02(p), 4.02(r) and 4.02(s).
     (e) After giving effect to the Transactions occurring on the Closing Date,
the Borrower and the Subsidiaries shall have outstanding no Indebtedness for
borrowed money or preferred stock other than (i)  Indebtedness under the Loan
Documents, (ii) the Convertible Notes, (iii) the Revolving Indebtedness and
(iv) other Indebtedness permitted under Section 6.01 (other than clause (m)
thereof).
     (f) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Closing Date, including, to the extent
invoiced, reimbursement or payment of all fees and out-of-pocket expenses
(including fees, charges and disbursements of outside counsel) required to be
reimbursed or paid by any Loan Party hereunder or under any other Loan Document
or under the Fee Letter.
     (g) The Security Documents shall have been duly executed by each Loan Party
that is to be a party thereto and shall be in full force and effect on the
Closing Date. The Collateral Agent on behalf of the Secured Parties shall have a
security interest in the Collateral of the type and priority described in each
Security Document.
     (h) The Collateral Agent shall have received a Perfection Certificate with
respect to the Loan Parties dated the Closing Date and duly executed by a
Responsible Officer of the Borrower, and shall have received the results of a
search of the Uniform Commercial Code filings (or equivalent filings) made with
respect to the Loan Parties in the states (or other jurisdictions) of formation
of such persons, in which the chief executive office of each such person is
located and in the other jurisdictions in which such persons maintain property,
in each case as indicated on such Perfection Certificate, together with copies
of the financing statements (or similar documents) disclosed by such search, and
accompanied by evidence satisfactory to the Collateral Agent that the Liens
indicated in any such financing statement (or similar document) would be
permitted under Section 6.02 or have been or will be contemporaneously released
or terminated.
     (i) Except as otherwise agreed by the Collateral Agent pursuant to a letter
regarding post-closing matters (i) each of the Security Documents, in form and
substance satisfactory to the Lenders, relating to each of the Mortgaged
Properties, shall have been duly executed by the parties thereto and delivered
to the Collateral Agent and shall be in full force and effect, (ii) each of such
Mortgaged Properties shall not be subject to any Lien other than those permitted
under Section 6.02, (iii) each of such Security Documents shall have been filed

58



--------------------------------------------------------------------------------



 



and recorded in the recording office as specified on Schedule 3.19(c) (or
delivered to a nationally recognized title company to be so recorded) and
(iv) the Collateral Agent shall have a local opinion of counsel to the Borrower
with respect to the enforceability and perfection of the applicable Mortgages
and any related fixture filings (or in the event a Subsidiary of the Borrower is
the mortgagor, to such Subsidiary, in form and substance reasonably satisfactory
to the Collateral Agent.
     (j) The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, and an insurance broker’s letter with respect
to, the insurance policies required by Section 5.02 and the applicable
provisions of the Security Documents, each of which shall be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement and
to name the Collateral Agent as additional insured, in form and substance
satisfactory to the Administrative Agent.
     (k) (i) The definitive documents filed with the SEC with respect to the
commencement of the Tender Offer shall have been provided to the Administrative
Agent prior to the Closing Date (or, in the case of any amendments, supplements
or other modifications that were subsequently filed, prior to the filing
thereof), and the terms and conditions thereof and documentation relating
thereto (the “Tender Offer Documentation”) shall be in form and substance
reasonably satisfactory to the Administrative Agent (it being understood that
the Tender Offer Documentation provided to the Joint Arrangers dated
September 12, 2008, as extended on October 13, 2008 and as further extended on
November 24, 2008 and as amended to reflect the changes thereto set forth in the
Merger Agreement as in effect on the Closing Date is in form and substance
satisfactory to the Administrative Agent) and shall be in full force and effect,
(ii) the Tender Offer Documentation shall not have been altered, amended or
otherwise changed or supplemented, in each case in any respect that could
reasonably be expected to be materially adverse to the rights or interests of
the Administrative Agent or the Lenders or the ability of the Joint Arrangers to
syndicate the Term Facility, and no condition thereto shall have been waived,
altered, amended or otherwise changed or supplemented, in each case without the
prior written consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), (iii) all material aspects of the Tender
Offer shall have been consummated in accordance with applicable laws and the
description thereof in the Tender Offer Documentation, (iv) the offer price in
the Tender Offer shall not exceed $37.00 per Share, and (v) Merger Sub shall
have accepted for payment, pursuant to the Tender Offer, a number of Shares
(x) equal to at least a majority of the total number of Shares outstanding and
(y) representing at least a majority of the combined voting power of all equity
securities of the Target, in each case on a fully diluted basis (the “Minimum
Acceptance Condition”).
     (l) The Borrower shall have paid Acquisition Consideration from cash and
cash equivalents on hand (and not from the proceeds of the Loans, the loans
under the Revolving Loan Credit Agreement or any other Indebtedness) in an

59



--------------------------------------------------------------------------------



 



amount not less than the greater of (i) $1,000,000,000 and (ii) the amount
necessary to purchase Shares in an amount sufficient to satisfy the Minimum
Acceptance Condition.
     (m) All shareholder rights plans, “poison pill” or any similar plans or
charter or bylaw provisions and all anti-takeover or similar statutes, including
Section 203 of the Delaware General Corporations Law, are or will be invalid or
inapplicable to the acquisition of Shares pursuant to the Transactions and to
the Borrower, the Target, Merger Sub and their Affiliates.
     (n) The Administrative Agent shall have received copies of the Merger
Agreement and all certificates, opinions and other documents delivered
thereunder, certified by a Financial Officer as being complete and correct.
     (o) (i) The Lenders shall have received the financial statements and
opinions referred to in Section 3.05, none of which shall demonstrate a material
adverse change in the financial condition of the Borrower or the Target, as
applicable, from (and shall not otherwise be materially inconsistent with) the
financial statements or forecasts previously provided to the Lenders (it being
agreed that the financial statements provided to the Joint Arrangers prior to
November 23, 2008 are satisfactory) and (ii) there shall have been no material
change to the capital stock of the Borrower or the Target since November 23,
2008.
     (p) The Joint Arrangers shall be satisfied, in their reasonable judgment,
that the Borrower’s Consolidated EBITDA for the four-fiscal quarter period ended
at least 30 days prior to the Closing Date (excluding Consolidated EBITDA of the
Target and its subsidiaries) shall not be less than $500,000,000.
     (q) The Administrative Agent shall have received a certificate from the
chief financial officer of the Borrower certifying that the Borrower and its
Subsidiaries, on a consolidated basis after giving effect to the Transactions to
occur on the Closing Date, are solvent.
     (r) All requisite Governmental Authorities and third parties shall have
approved or consented to the Transactions and the other transactions
contemplated hereby to the extent required (except to the extent such approvals
or consents are not material to the Transactions or the other transactions
contemplated hereby), all applicable appeal periods shall have expired and there
shall not be any pending or threatened litigation, governmental, administrative
or judicial action that could reasonably be expected to restrain, prevent or
impose materially burdensome conditions on the Transactions or the other
transactions contemplated hereby. Without limiting the foregoing, the waiting
periods under the Hart-Scott-Rodino Antitrust Improvement Act 1976 (as amended,
the “HSR Act”) shall have expired or have been terminated.

60



--------------------------------------------------------------------------------



 



     (s) The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Borrower shall have received a public corporate
credit rating of B+ or higher by S&P and a public corporate family rating of B1
or higher by Moody’s, in each case as of the Closing Date and after giving
effect to the Transactions.
     (t) The Lenders shall have received, to the extent requested, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.
     (u) The Administrative Agent shall have received a fully executed copy of
Amendment No. 1 to the Revolving Loan Credit Agreement, which agreement as so
amended shall be in form and substance reasonably satisfactory to the
Administrative Agent (it being understood that Amendment No. 1, including the
Exhibits thereto, as in effect on December 5, 2008 is acceptable to the
Administrative Agent). The Revolving Loan Credit Agreement as amended by
Amendment No. 1 thereto shall be in full force and effect on the Closing Date.
     Section 4.03. Conditions to Merger Borrowing Credit Events. The obligation
of each Lender to make Loans to the Borrower on the Merger Date to finance the
Merger Consideration (the “Merger Borrowing”) is subject to satisfaction of the
following conditions precedent:
     (a) After giving effect to the Merger, the Target and its Subsidiaries
shall have outstanding no Indebtedness for borrowed money or preferred stock
other than (i) Indebtedness under the Loan Documents, and (ii) other
Indebtedness permitted under Section 6.01. The Borrower shall have caused the
Target and each of its Domestic Subsidiaries to comply with the applicable
provisions of Section 5.13 and the Security Documents and to have become Loan
Parties. Without limiting the previous sentence, in connection with the
foregoing, the Lenders shall have received, in form and substance reasonably
satisfactory to the Administrative Agent, with respect to the Target and its
Domestic Subsidiaries (x) charter documents and other certifications similar to
those delivered pursuant to Section 4.02, (y) additional legal opinions, in form
and substance similar to those delivered pursuant to Section 4.02 and
(z) customary lien and judgment searches similar to those delivered pursuant to
Section 4.02.
     (b) All requisite Governmental Authorities and third parties shall have
approved or consented to the Transactions and the other transactions
contemplated hereby to the extent required (except to the extent such approvals
or consents are not material to the Transactions or the other transactions
contemplated hereby), all applicable appeal periods shall have expired and there
shall not be any pending or threatened litigation, governmental, administrative
or judicial action that could reasonably be expected to restrain, prevent or
impose materially burdensome conditions on the Transactions or the other
transactions

61



--------------------------------------------------------------------------------



 



contemplated hereby. Without limiting the foregoing, the waiting periods under
the HSR Act shall have expired or have been terminated.
     (c) The terms and conditions of the Merger Agreement and documentation
relating thereto shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall be in full force and effect (it being understood
that the Merger Agreement provided to the Administrative Agent and dated
November 23, 2008 is satisfactory to the Administrative Agent). The Merger
Agreement shall not have been altered, amended or otherwise changed or
supplemented, in each case in any respect that could reasonably be expected to
be materially adverse to the rights or interests of the Administrative Agent or
the Lenders or the ability of the Joint Arrangers to syndicate the Term
Facility, and no condition thereto shall have been waived, altered, amended or
otherwise changed or supplemented, in each case without the prior written
consent of the Joint Arrangers (such consent not to be unreasonably withheld or
delayed). The Merger shall be consummated simultaneously with such Credit Event
in accordance with applicable laws and on terms described in the Merger
Agreement.
     (d) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Merger Date, including, to the extent
invoiced, reimbursement or payment of all fees and out-of-pocket expenses
(including fees, charges and disbursements of outside counsel) required to be
reimbursed or paid by any Loan Party hereunder or under any other Loan Document
or under the Fee Letter.
     (e) The Lenders shall have received, with respect to the Target and its
Subsidiaries, to the extent requested, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.
ARTICLE 5
Affirmative Covenants
     The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full, unless
the Required Lenders shall otherwise consent in writing, the Borrower will, and
will cause each of the Subsidiaries to:
     Section 5.01. Existence; Compliance with Laws; Businesses and Properties.
(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05.

62



--------------------------------------------------------------------------------



 



     (b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect its rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names;
maintain and operate its business in substantially the manner in which it is
presently conducted and operated; comply with all applicable laws, rules,
regulations, decrees and orders of any Governmental Authority, whether now in
effect or hereafter enacted; and at all times maintain and preserve all property
and keep such property in good repair, working order and condition and from time
to time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith may be properly conducted at all
times, in each case to the extent the failure to do so, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
     Section 5.02. Insurance. (a) Keep its insurable properties adequately
insured at all times by financially sound and reputable insurers (or, if any
insurer no longer qualifies as such, promptly thereafter enter into replacement
insurance with a financially sound and reputable insurer); maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses operating in the same or similar locations, including
public liability insurance against claims for personal injury or death or
property damage occurring upon, in, about or in connection with the use of any
properties owned, occupied or controlled by it; and maintain such other
insurance as may be required by law.
     (b) Cause all such policies covering any Collateral to be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement, in
form and substance satisfactory to the Administrative Agent and the Collateral
Agent, which endorsement shall provide that, from and after the Closing Date, if
the insurance carrier shall have received written notice from the Administrative
Agent or the Collateral Agent of the occurrence of an Event of Default, the
insurance carrier shall pay all proceeds otherwise payable to the Borrower or
the Loan Parties under such policies directly to the Collateral Agent; cause all
such policies to provide that neither the Borrower, the Administrative Agent,
the Collateral Agent nor any other party shall be a coinsurer thereunder and to
contain a “Replacement Cost Endorsement”, without any deduction for
depreciation, and such other provisions as the Administrative Agent or the
Collateral Agent may reasonably require from time to time to protect their
interests; deliver original or certified copies of all such policies to the
Collateral Agent; cause each such policy to provide that it shall not be
canceled, modified or not renewed (i) by reason of nonpayment of premium upon
not less than 10 days’ prior written notice thereof by the insurer to the
Administrative Agent and the Collateral Agent (giving the Administrative Agent
and the Collateral Agent the right to cure defaults in the payment of premiums)
or (ii) for any other reason upon not less than 30 days’ prior written notice
thereof by the insurer to the Administrative Agent and the

63



--------------------------------------------------------------------------------



 



Collateral Agent; deliver to the Administrative Agent and the Collateral Agent,
prior to the cancellation, modification or nonrenewal of any such policy of
insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Administrative Agent and the
Collateral Agent) together with evidence satisfactory to the Administrative
Agent and the Collateral Agent of payment of the premium therefor.
     (c) If at any time the area in which the Premises (as defined in the
Mortgages) are located is designated (i) a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such total amount as the
Administrative Agent, the Collateral Agent or the Required Lenders may from time
to time require, and otherwise comply with the National Flood Insurance Program
as set forth in the Flood Disaster Protection Act of 1973, as it may be amended
from time to time, or (ii) a “Zone 1” area, obtain earthquake insurance in such
total amount as the Administrative Agent, the Collateral Agent or the Required
Lenders may from time to time require.
     (d) With respect to any Mortgaged Property, carry and maintain
comprehensive general liability insurance including the “broad form CGL
endorsement” and coverage on an occurrence basis against claims made for
personal injury (including bodily injury, death and property damage) and
umbrella liability insurance against any and all claims, in no event for a
combined single limit of less than that which is customary for companies in the
same or similar businesses operating in the same or similar locations, naming
the Collateral Agent as an additional insured, on forms satisfactory to the
Collateral Agent.
     (e) Notify the Administrative Agent and the Collateral Agent promptly
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.02 is taken out
by any Loan Party; and promptly deliver to the Administrative Agent and the
Collateral Agent a duplicate original copy of such policy or policies.
     Section 5.03. Obligations and Taxes. Pay its Indebtedness and other
obligations promptly when due and in accordance with their terms (it being
understood that nothing in this Section shall require the payment of amounts for
which the Borrower or any Subsidiary is in good faith disputing its liability so
long as the Borrower shall have set aside on its books adequate reserves with
respect thereto in accordance with GAAP) and pay and discharge promptly when due
all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise that, if unpaid, might give rise to a Lien
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good

64



--------------------------------------------------------------------------------



 



faith by appropriate proceedings and the Borrower shall have set aside on its
books adequate reserves with respect thereto in accordance with GAAP and such
contest operates to suspend collection of the contested obligation, tax,
assessment or charge and enforcement of a Lien and, in the case of a Mortgaged
Property, there is no risk of forfeiture of such property.
     Section 5.04. Financial Statements, Reports, etc. In the case of the
Borrower, furnish to the Administrative Agent, which shall furnish to each
Lender:
     (a) no later than the date that is the earlier of (i) the date by which the
Annual Report on Form 10-K of the Borrower for each fiscal year is required to
be filed under the rules and regulations of the SEC and (ii) 90 days after the
end of such fiscal year, its consolidated balance sheets and related statements
of operations, stockholders’ equity and cash flows showing the financial
condition of the Borrower and its consolidated Subsidiaries as of the close of
such fiscal year and the results of its operations and the operations of such
Subsidiaries during such year, together with comparative figures for the
immediately preceding fiscal year, all audited by PricewaterhouseCoopers LLP or
other independent public accountants of recognized national standing reasonably
acceptable to the Required Lenders and accompanied by an opinion of such
accountants (which shall not be qualified in any material respect (it being
agreed that any “going concern” or like qualification or exception or exception
as to the scope of such audit shall be deemed to be a material qualification))
to the effect that such consolidated financial statements fairly present in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, together with a customary “management discussion
and analysis” provision;
     (b) no later than the date that is the earlier of (i) the date by which the
Quarterly Report on Form 10-Q of the Borrower for each of the first three fiscal
quarters of each fiscal year is required to be filed under the rules and
regulations of the SEC and (ii) 45 days after the end of such fiscal quarter,
its consolidated balance sheets and related statements of operations,
stockholders’ equity and cash flows showing the financial condition of the
Borrower and its consolidated Subsidiaries as of the close of such fiscal
quarter and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and, other than with respect to quarterly reports during the
remainder of the first fiscal year after the Closing Date, comparative figures
for the same periods in the immediately preceding fiscal year, all certified by
one of its Financial Officers as fairly presenting in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments, together
with a customary “management discussion and analysis” provision;

65



--------------------------------------------------------------------------------



 



     (c) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer in the form of Exhibit H
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto and (ii) setting forth computations in reasonable detail satisfactory to
the Administrative Agent demonstrating compliance with the covenants contained
in Sections 6.10, 6.11 and 6.12 and, in the case of a certificate delivered with
the financial statements required by paragraph (a) above, setting forth the
Borrower’s calculation of Excess Cash Flow;
     (d) concurrently with any delivery of financial statements under paragraph
(a) above, a certificate of the accounting firm that reported on such statements
(which certificate may be prepared in accordance with professional accounting
standards and may be limited to accounting matters and disclaim responsibility
for legal interpretations) stating that in performing the audit necessary
therefor, no knowledge was obtained of the existence of any Event of Default or
Default with respect to Sections 6.10, 6.11 or 6.12 or, if such knowledge was
obtained, specifying the existence thereof in reasonable detail;
     (e) on or prior to each date of delivery of financial statements under
paragraph (a) above, the Borrower shall provide to each Lender a business plan
for the following two years, in a form satisfactory to the Administrative Agent;
     (f) promptly after the same become publicly available, copies of all
reports (excluding, in any event, copies of press releases) which the Borrower
sends to its stockholders, and copies of all registration statements, reports on
Form 10-K, Form 10-Q or Form 8-K (or, in each case, any successor form) and
other material reports which the Borrower or any Subsidiary files with the SEC
or any successor or analogous Governmental Authority (other than public
offerings of securities under employee benefit plans or dividend reinvestment
plans);
     (g) promptly after the receipt thereof by the Borrower or any Subsidiary, a
copy of any “management letter” received by any such person from its certified
public accountants and the management’s response thereto;
     (h) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act; and
     (i) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

66



--------------------------------------------------------------------------------



 



     Section 5.05. Litigation and Other Notices. Furnish to the Administrative
Agent and each Lender prompt written notice of the following:
     (a) promptly after the Borrower obtains knowledge thereof, any Event of
Default or Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;
     (b) the filing or commencement of, or any written threat or written notice
of intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
the Borrower or any Affiliate thereof, as to which there is a reasonable
likelihood of an adverse result and that could reasonably be expected to result
in a Material Adverse Effect;
     (c) promptly after the Borrower obtains knowledge thereof, any other
development that has resulted in, or could reasonably be expected to result in,
a Material Adverse Effect; and
     (d) any change in the Borrower’s corporate rating by S&P, in the Borrower’s
corporate family rating by Moody’s or in the ratings of the Term Facility by S&P
or Moody’s, or any notice from either such agency indicating its intent to
effect such a change or to place the Borrower or the Term Facility on a
“CreditWatch” or “WatchList” or any similar list, in each case with negative
implications, or its cessation of, or its intent to cease, rating the Borrower
or the Term Facility.
     Section 5.06. Information Regarding Collateral. (a) Furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in the jurisdiction of organization or formation of any
Loan Party, (iii) in any Loan Party’s identity or corporate structure or (iv) in
any Loan Party’s Federal Taxpayer Identification Number. The Borrower agrees not
to effect or permit any change referred to in the preceding sentence unless all
filings have been made under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral. The Borrower also agrees promptly to notify the Administrative Agent
if any material portion of the Collateral is damaged or destroyed.
     (b) In the case of the Borrower, each year commencing with the year ended
December 31, 2009, at the time of delivery of the annual financial statements
with respect to the preceding fiscal year pursuant to Section 5.04(a), deliver
to the Administrative Agent a certificate of a Financial Officer setting forth
the information required pursuant to Section 1 or 2 of the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Closing Date or
the date of the most recent certificate delivered pursuant to this Section 5.06.

67



--------------------------------------------------------------------------------



 



     Section 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings. (a) Keep proper books of record and account in which
full, true and correct entries in conformity with GAAP and all requirements of
law are made of all material dealings and transactions in relation to its
business and activities. Subject to the provisions of Section 9.16, each Loan
Party will, and will cause each of the Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender to visit
and inspect the financial records and the properties of the Borrower or any of
the Subsidiaries upon reasonable prior notice to the Borrower (and, unless a
Default or Event of Default shall have occurred and be continuing, on not more
than two occasions during any fiscal year) and to make extracts from and copies
of such financial records, and permit any representatives designated by the
Administrative Agent or any Lender to discuss the affairs, finances and
condition of the Borrower or any of the Subsidiaries with the officers thereof
and independent accountants therefor; provided that whether or not a Default or
Event of Default shall have occurred and be continuing, the Borrower shall have
the right to participate in all such discussions.
     (b) Use commercially reasonable efforts to cause the Term Facility to be
continuously rated by S&P and Moody’s on a public basis, and in the case of the
Borrower, use commercially reasonable efforts to maintain a public corporate
rating from S&P and a public corporate family rating from Moody’s, in each case
in respect of the Borrower.
     Section 5.08. Use of Proceeds. Use the proceeds of the Loans only for the
purposes specified in the Preliminary Statements.
     Section 5.09. Employee Benefits. (a) Comply in all material respects with
the applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent as soon as possible after, and in any event within 10 days
after any Responsible Officer of the Borrower knows that, any ERISA Event has
occurred that, alone or together with any other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and/or the
Subsidiaries in an aggregate amount exceeding $5,000,000, a statement of a
Financial Officer of the Borrower setting forth details as to such ERISA Event
and the action, if any, that the Borrower proposes to take with respect thereto.
     Section 5.10. Compliance with Environmental Laws. Comply, and use
reasonable efforts to cause all lessees and other persons occupying its then
current Properties to comply, in all material respects with all Environmental
Laws and Environmental Permits applicable to its operations and then current
Properties; obtain and renew all Environmental Permits necessary for its
operations and then current Properties except for such noncompliance as could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect; and conduct any Remedial Action in accordance with
Environmental Laws; provided, however, that neither the Borrower nor any of the
Subsidiaries shall be required to undertake any Remedial Action to the extent
that its obligation to do so is being

68



--------------------------------------------------------------------------------



 



contested in good faith and by proper proceedings and appropriate reserves are
being maintained by the Borrower with respect to such circumstances in
accordance with GAAP.
     Section 5.11. Preparation of Environmental Reports. If a Default caused by
reason of a breach of Section 3.17 or Section 5.10 shall have occurred and be
continuing for more than 20 days without the Borrower or any Subsidiary
commencing activities reasonably likely to cure such Default, at the written
request of the Required Lenders through the Administrative Agent, provide to the
Lenders within 45 days after such request, at the expense of the Loan Parties,
an environmental site assessment report regarding the matters which are the
subject of such Default prepared by an environmental consulting firm reasonably
acceptable to the Administrative Agent and indicating the presence or absence of
Hazardous Materials and the estimated cost of any compliance or remedial action
in connection with such Default.
     Section 5.12. Compliance with Laws. Comply with all laws, regulations,
consent decrees and orders of any Governmental Authority applicable to it or its
property, except where the failure to comply, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
     Section 5.13. Further Assurances.
     (a) As soon as practicable and in any event within thirty days of the
Closing Date, with respect to each Mortgage delivered pursuant to
Section 4.02(i), cause to be delivered to the Collateral Agent (i) a policy or
policies of title insurance issued by a nationally recognized title insurance
company insuring the Lien of such Mortgage as a valid Lien (with the priority
described therein) on the Mortgaged Property described therein, free of any
other Liens except as expressly permitted by Section 6.02, together with such
endorsements and reinsurance as the Administrative Agent or the Collateral Agent
may reasonably request and which are available at commercially reasonable rates
in the jurisdiction where the applicable Mortgaged Property is located; and
(ii) unless the Collateral Agent shall have agreed otherwise in its reasonable
discretion, a survey for which all necessary fees (where applicable) have been
paid (1) prepared by a surveyor reasonably acceptable to the Collateral Agent,
(2) dated not earlier than three months prior to the date of such delivery,
(3) certified to the Collateral Agent and the title insurance company issuing
the title insurance policy for such Mortgaged Property pursuant to clause (i),
which certification shall be reasonably acceptable to the Administrative Agent
and the Collateral Agent, and (4) complying with the “Minimum Standard Detail
Requirements for ALTA/ACSM Land Title Surveys”, jointly established and adopted
by the American Land Title Association and National Society of Professional
Surveyors in 2005 (except for such deviations as are reasonably acceptable to
the Collateral Agent).
     (b) Use commercially reasonable efforts to obtain, within 60 days following
the Closing Date, landlord consent to a leasehold mortgage in favor of

69



--------------------------------------------------------------------------------



 



the Collateral Agent with respect to the leased premises of Borrower located at
1 Duggar Drive, Willow Island, West Virginia. If such consent is obtained,
Borrower shall take, or cause its Subsidiaries to take, all further actions that
the Collateral Agent may reasonably request in order to grant, preserve, protect
and perfect a valid first priority security interest in such leased premises,
including the execution and delivery of a leasehold mortgage in form and
substance reasonably satisfactory to the Collateral Agent.
     (c) Execute any and all further documents, financing statements,
agreements, amendments, supplements and instruments, and take all further
actions (including filing Uniform Commercial Code and other financing or
continuation statements, mortgages, deeds of trust and aircraft mortgages) that
may be required under applicable law, or that the Required Lenders, the
Administrative Agent or the Collateral Agent may reasonably request, in order to
effectuate the transactions contemplated by the Loan Documents and in order to
grant, preserve, protect and perfect the validity and first priority of the
security interests created or intended to be created by the Security Documents
in favor of the Collateral Agent for the ratable benefit of the Secured Parties.
The Borrower will cause any subsequently acquired or organized Domestic
Subsidiary to become a Loan Party (in the case of the Target and each Domestic
Subsidiary of the Target, by no later than the Merger Date) by executing the
Guarantee and Collateral Agreement and each applicable Security Document in
favor of the Collateral Agent. In addition, from time to time, the Borrower
will, at its cost and expense, promptly secure the Obligations by pledging or
creating, or causing to be pledged or created, perfected security interests with
respect to such of the assets and properties of the Loan Parties as the
Administrative Agent or the Required Lenders shall designate (it being
understood that it is the intent of the parties that the Obligations shall be
secured by substantially all the assets of the Borrower and its Domestic
Subsidiaries (in the case of the Target and each Domestic Subsidiary of the
Target, such security to be granted by no later than the Merger Date) (including
real and other properties acquired subsequent to the Closing Date but subject to
limitations and exceptions expressly set forth in the Security Documents)). Such
security interests and Liens will be created under the Security Documents and
other security agreements, mortgages, deeds of trust and other instruments and
documents in form and substance reasonably satisfactory to the Collateral Agent,
and the Borrower shall deliver or cause to be delivered to the Lenders all such
instruments and documents (including legal opinions, title insurance policies
and lien searches) as the Collateral Agent shall reasonably request to evidence
compliance with this Section. The Borrower agrees to provide such evidence as
the Collateral Agent shall reasonably request as to the perfection and priority
status of each such security interest and Lien. In furtherance of the foregoing,
the Borrower will give prompt notice to the Administrative Agent of the
acquisition by it or any of the Subsidiaries of any real property (or any
interest in real property) having a value in excess of $1,000,000.

70



--------------------------------------------------------------------------------



 



     Section 5.14. Interest Rate Protection. No later than the 90th day after
the Closing Date, enter into, and for a minimum of two years thereafter
maintain, Hedging Agreements acceptable to the Administrative Agent that result
in at least 50% of the aggregate principal amount of its funded long-term
Indebtedness being effectively subject to a fixed or maximum interest rate
acceptable to the Administrative Agent.
     Section 5.15. Consummation of the Merger. Use commercially reasonable
efforts to complete the Merger (which efforts shall include voting, or causing
to be voted, all of the Shares then owned by the Borrower or any of its
Subsidiaries in favor of the Merger, to the extent any such vote is taken
pursuant to the Merger Agreement) in accordance with the terms of the Merger
Agreement as promptly as practicable following the consummation of the Tender
Offer.
     Section 5.16. Alpharma Escrow Account. If, on the date that is 45 days
after the Closing Date, any principal remains outstanding under the Alpharma
Convertible Notes, deposit an amount equal to such unpaid principal amount into
a Controlled Deposit Account subject to a Deposit Account Control Agreement in
form and substance reasonably satisfactory to the Collateral Agent (such
account, the “Alpharma Escrow Account”). The Deposit Account Control Agreement
governing the Alpharma Escrow Account shall provide that the amounts on deposit
in the Alpharma Escrow Account may only be withdrawn by the Borrower (and
withdrawals shall be subject to receipt by the Collateral Agent and the
applicable depositary bank of a certification from the Borrower (the “Withdrawal
Certificate”) that the amounts withdrawn shall be applied) for the following
purposes: (i) to make principal payments with respect to the Alpharma
Convertible Notes, (ii) to pay Acquisition Consideration (including Merger
Consideration) due upon the conversion of the Alpharma Convertible Notes in
accordance with their terms or (iii) to voluntarily prepay (x) Loans hereunder
or (y) following payment in full of the principal amount of the Loans hereunder,
to repay loans outstanding under the Revolving Loan Credit Agreement (which
repayment shall be accompanied by a permanent reduction in the commitments under
the Revolving Loan Credit Agreement in an amount equal to such repayment).
Borrower agrees that any amounts withdrawn from the Alpharma Escrow Account
shall be applied for the purpose specified in the Withdrawal Certificate
promptly and in any event not later than 3 Business Days following such
withdrawal.
ARTICLE 6
Negative Covenants
     The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full,

71



--------------------------------------------------------------------------------



 



unless the Required Lenders shall otherwise consent in writing, the Borrower
will not, and will not cause or permit any of the Subsidiaries to:
     Section 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:
     (a) Indebtedness for borrowed money existing on the Closing Date and set
forth in Schedule 6.01 and any extensions, renewals or replacements of such
Indebtedness to the extent that the principal amount of such Indebtedness is not
increased, neither the final maturity nor the weighted average life to maturity
of such Indebtedness is decreased, such Indebtedness, if subordinated to the
Obligations, remains so subordinated on terms no less favorable to the Lenders,
and the original obligors in respect of such Indebtedness remain the only
obligors thereon;
     (b) Indebtedness outstanding from time to time hereunder and all guarantees
thereof by Subsidiary Guarantors;
     (c) intercompany Indebtedness of the Borrower and the Subsidiaries to the
extent permitted by Section 6.04(c) so long as any such Indebtedness owed by any
Loan Party to a person that is not a Loan Party is subordinated to the
Obligations pursuant to an Affiliate Subordination Agreement;
     (d) Guarantees by any Loan Party of Indebtedness of any other Loan Party;
     (e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this Section 6.01(e), when
combined with the aggregate principal amount of all Capital Lease Obligations
incurred pursuant to Section 6.01(f) shall not exceed $25,000,000 at any time
outstanding;
     (f) Capital Lease Obligations in an aggregate principal amount, when
combined with the aggregate principal amount of all Indebtedness incurred
pursuant to Section 6.01(e), not in excess of $25,000,000 at any time
outstanding;
     (g) Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;
     (h) Indebtedness incurred by Foreign Subsidiaries in an aggregate principal
amount not exceeding $25,000,000 at any time outstanding;

72



--------------------------------------------------------------------------------



 



     (i) Indebtedness of any person that becomes a Subsidiary after the Closing
Date; provided that (i) such Indebtedness exists at the time such person becomes
a Subsidiary and is not created in contemplation of or in connection with such
person becoming a Subsidiary, (ii) immediately before and after such person
becomes a Subsidiary, no Default or Event of Default shall have occurred and be
continuing and (iii) the aggregate principal amount of Indebtedness permitted by
this Section 6.01(i) shall not exceed $25,000,000 at any time outstanding;
     (j) Indebtedness created under Hedging Agreements that (i) are required by
Section 5.14 or (ii) are entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any Subsidiary is exposed in
the conduct of its business or the management of its liabilities and not for
speculative purposes or entered into to take advantage of reduced interest rates
by converting fixed rate obligations into floating rate obligations;
     (k) Permitted ARS Indebtedness; provided that the specified share of the
Net Cash Proceeds of such Indebtedness shall be applied as set forth in
Section 2.13(e);
     (l) Indebtedness of the Borrower outstanding from time to time under the
Revolving Loan Credit Agreement in an aggregate principal amount not to exceed
$475,000,000 and all guarantees thereof by any Subsidiary Guarantor and any
refinancings, renewals or extensions of all or any part thereof; provided that
(i) the terms (other than pricing and yield) of such refinancing, renewing or
extending indebtedness (the “Revolving Refinancing Indebtedness”) or of any
agreement entered into or of any instrument issued in connection therewith are
not less favorable in any material respect to the Loan Parties or the Lenders
than the terms of the Indebtedness being refinanced, renewed or extended
(“Revolving Refinanced Indebtedness”) or any agreement or instrument governing
the terms thereof, (ii) the aggregate amount of loans and unused commitments
under the Revolving Refinanced Indebtedness at the time of such refinancing,
renewal or extension is not increased by the Revolving Refinancing Indebtedness
except by an amount equal to reasonable fees and expenses incurred in connection
with such refinancing, renewal or extension, (iii) the obligors of the Revolving
Refinancing Indebtedness shall not include any person that is not an obligor on
the Revolving Refinanced Indebtedness (unless such obligor is or becomes at such
time a Loan Party), and (iv) if the Revolving Refinancing Indebtedness is
secured, it is secured on an equal and ratable or junior basis to the
Obligations on substantially the same terms as the Revolving Indebtedness is
secured on the Closing Date and otherwise on terms reasonably acceptable to the
Administrative Agent;
     (m) other Indebtedness of the Borrower or the Subsidiaries in an aggregate
principal amount not exceeding $50,000,000 at any time outstanding; provided
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Subsidiary Guarantors permitted by this clause shall not exceed $25,000,000 at
any time outstanding; and

73



--------------------------------------------------------------------------------



 



     (n) Indebtedness outstanding under the Alpharma Convertible Notes.
     Section 6.02. Liens. Create, incur, assume or permit to exist any Lien on
any property or assets (including Equity Interests or other securities of any
person, including any Subsidiary) now owned or hereafter acquired by it or on
any income or revenues or rights in respect thereof, or assign or transfer any
such income or revenues or rights in respect thereof, except:
     (a) Liens on property or assets of the Borrower and the Subsidiaries
existing on the Closing Date and set forth in Schedule 6.02; provided that such
Liens shall extend only to those assets to which they extend on the Closing Date
and shall secure only those obligations which they secure on the Closing Date;
     (b) any Lien (i) created under the Loan Documents or (ii) granted in favor
of the swingline lender or issuing bank under the Revolving Loan Credit
Agreement pursuant to arrangements designed to eliminate such swingline lender’s
or issuing banks’ risk with respect to a defaulting lender’s or defaulting
lenders’ participation in swingline loans or letters of credit, respectively, as
contemplated by Section 2.03(a) or Section 2.04(a), respectively, of the
Revolving Loan Credit Agreement;
     (c) any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or assets
of any person that becomes a Subsidiary after the Closing Date prior to the time
such person becomes a Subsidiary, as the case may be; provided that (i) such
Lien is not created in contemplation of or in connection with such acquisition
or such person becoming a Subsidiary, (ii) such Lien does not apply to any other
property or assets of the Borrower or any Subsidiary, (iii) such Lien secures
only those obligations which it secures on the date of such acquisition or the
date such person becomes a Subsidiary, as the case may be and (iv) such Lien
does not materially interfere with the intended use, occupancy and operation of
any asset or property subject thereto;
     (d) Liens for taxes, assessments, charges or levies not yet due or which
are being contested in compliance with Section 5.03;
     (e) carriers’, warehousemen’s, mechanics’, landlord’s (or lessor’s under
operating leases), materialmen’s, repairmen’s, custom and revenue authorities’,
or other like Liens arising in the ordinary course of business and securing
obligations that are not due and payable beyond the applicable grace period
therefor or that are being contested in compliance with Section 5.03;
     (f) pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;

74



--------------------------------------------------------------------------------



 



     (g) deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, liability to insurance carriers under insurance or self-insurance
arrangements, surety and appeal bonds, performance bonds, statutory bankers’
liens on moneys held in bank accounts and other obligations of a like nature, in
each case incurred in the ordinary course of business;
     (h) zoning restrictions, easements, rights-of-way, restrictions on use of
real property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of the
Subsidiaries;
     (i) purchase money security interests in real property, improvements
thereto or equipment hereafter acquired (or, in the case of improvements,
constructed) by the Borrower or any Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by Section 6.01, (ii) such security
interests are incurred, and the Indebtedness secured thereby is created, within
180 days after such acquisition (or construction), (iii) the Indebtedness
secured thereby does not exceed the lesser of the cost or the fair market value
of such real property, improvements or equipment at the time of such acquisition
(or construction) and (iv) such security interests do not apply to any other
property or assets of the Borrower or any Subsidiary;
     (j) Liens deemed to exist in connection with Capital Lease Obligations
permitted under Section 6.01;
     (k) attachment or judgment Liens not constituting an Event of Default under
Article 7;
     (l) Liens on assets of Foreign Subsidiaries; provided that (i) such Liens
do not extend to, or encumber, assets that constitute Collateral or the Equity
Interests of any of the Subsidiaries, and (ii) such Liens extending to the
assets of any Foreign Subsidiary secure only Indebtedness incurred by such
Foreign Subsidiary pursuant to Section 6.01(h);
     (m) Liens in favor of any Governmental Authority with respect to progress
payments under any governmental contract entered into in the ordinary course of
business;
     (n) Liens on Margin Stock if and to the extent that the value of all such
Margin Stock exceeds 25% of the value of the total assets subject to the
restrictions on Liens set forth in this Section 6.02;
     (o) Liens on auction rate securities of the Borrower or any other Loan
Party (or on the securities account to which such auction rate securities are
credited (so long as no other securities are credited thereto) and the proceeds

75



--------------------------------------------------------------------------------



 



thereof); provided that (i) such Liens secure Permitted ARS Indebtedness and
(ii) such Liens do not apply to any other property or assets of the Borrower or
any Subsidiary;
     (p) licenses, sublicenses, leases and subleases not relating to any
financing, granted to third persons in the ordinary course of business and not
interfering in any material respect with the business of the Borrower and the
Subsidiaries;
     (q) Liens attaching to assets (other than Collateral) with an aggregate
fair market value at the time of attachment not in excess of, and securing
liabilities not in excess of, $20,000,000 in the aggregate at any time
outstanding; and
     (r) Liens securing obligations under the Revolving Loan Documents or
securing Revolving Refinancing Indebtedness permitted by Section 6.01(l)
covering Collateral that is also subject to Liens in favor of the Collateral
Agent for the benefit of the Secured Parties (“Revolving Liens”); provided that
such Liens are pari passu with, or junior to, the Liens securing the Obligations
on terms substantially the same as those applicable to the Liens securing the
obligations under the Revolving Loan Documents on the Closing Date or otherwise
on terms reasonably acceptable to the Administrative Agent.
     Section 6.03. Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale or transfer of such
property is permitted by Section 6.05 and (b) any Capital Lease Obligations or
Liens arising in connection therewith are permitted by Sections 6.01 and 6.02,
as the case may be.
     Section 6.04. Investments, Loans and Advances. Purchase, hold or acquire
any Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any similar
investment or any other similar interest in, any other person, except:
     (a) (i) investments by the Borrower and the Subsidiaries existing on the
Closing Date in the Equity Interests of the Subsidiaries and other investments
existing on the Closing Date and set forth on Schedule 6.04(a) and
(ii) additional investments by the Borrower and the Subsidiaries in the Equity
Interests of the Subsidiaries; provided that (A) any such Equity Interests held
by a Loan Party shall be pledged pursuant to the Guarantee and Collateral
Agreement (subject to the limitations referred to therein) and (B) the aggregate
amount of investments made after the Closing Date by Loan Parties in, and loans
and advances made after the Closing Date by Loan Parties to, Subsidiaries that
are not Loan Parties

76



--------------------------------------------------------------------------------



 



(determined without regard to any write-downs or write-offs of such investments,
loans and advances) shall not exceed $20,000,000 at any time outstanding;
     (b) Permitted Investments;
     (c) loans or advances made by the Borrower to any Subsidiary and made by
any Subsidiary to the Borrower or any other Subsidiary; provided that (i) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note pledged to the Collateral Agent for the ratable benefit of the Secured
Parties pursuant to the Guarantee and Collateral Agreement, (ii) such loans and
advances made to any Loan Party by any Subsidiary that is not a Loan Party shall
be unsecured and subordinated to the Obligations pursuant to an Affiliate
Subordination Agreement and (iii) the amount of such loans and advances made by
Loan Parties to Subsidiaries that are not Loan Parties shall be subject to the
limitation set forth in clause (a) above;
     (d) repurchases by the Borrower of its common stock to the extent permitted
under Section 6.06;
     (e) Guarantees by any Loan Party of the Convertible Notes;
     (f) extensions of trade credit in the ordinary course of business;
     (g) investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
     (h) loans and advances to officers and employees of the Borrower or any
Subsidiary in the ordinary course of business (including for travel,
entertainment, payroll advances and relocation expenses) in an aggregate
principal amount outstanding at any time when taken together with the aggregate
principal amount outstanding of investments made under clause (i) below (in each
case determined without regard to any write-downs or write-offs of such loans
and advances) not to exceed $20,000,000 at such time;
     (i) promissory notes or other evidences of Indebtedness received by the
Borrower from officers or employees of the Borrower or any Subsidiary (or any
loan or advance made to any Plan) in connection with the purchase of Equity
Interests in the Borrower in an aggregate principal amount outstanding at any
time when taken together with the aggregate principal amount outstanding of
investments made under clause (h) above (in each case determined without regard
to any write-downs or write-offs of such loans and advances) not to exceed
$20,000,000 at such time;
     (j) the Borrower and the Subsidiaries may enter into Hedging Agreements
permitted under Section 6.01(j);

77



--------------------------------------------------------------------------------



 



     (k) the Acquisition;
     (l) the Borrower or any Subsidiary may acquire all or substantially all the
assets of a person or line of business of such person, or not less than 100% of
the Equity Interests (other than directors’ qualifying shares) of a person
(referred to herein as the “Acquired Entity”); provided that (i) such
acquisition was not preceded by an unsolicited tender offer for such Equity
Interests by, or proxy contest initiated by, the Borrower or any Subsidiary;
(ii) the Acquired Entity shall be in a similar line of business as that of the
Borrower or any of its Subsidiaries as conducted during the current and most
recent calendar year (or business activities reasonably incidental thereto); and
(iii) at the time of such transaction (A) both before and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing;
(B) the Borrower would be in compliance with the covenants set forth in
Sections 6.11 and 6.12 as of the most recently completed period of four
consecutive fiscal quarters ending prior to such transaction for which the
financial statements and certificates required by Section 5.04(a) or 5.04(b), as
the case may be, and 5.04(c) have been delivered or for which comparable
financial statements have been filed with the SEC, after giving pro forma effect
to such transaction and to any other event occurring after such period as to
which pro forma recalculation is appropriate (including any other transaction
described in this Section 6.04(l) occurring after such period) as if such
transaction had occurred as of the first day of such period (assuming, for
purposes of pro forma compliance with Section 6.12, that the maximum Leverage
Ratio permitted at the time by such Section was in fact 0.25 to 1.00 less than
the ratio actually provided for in such Section at such time); (C) after giving
effect to such acquisition, the aggregate amount of unused and available
Revolving Credit Commitments (as defined in the Revolving Loan Credit
Agreement), cash and Permitted Investments of the Borrower and the Subsidiaries
must be at least $50,000,000; (D) the total consideration paid in connection
with such acquisition and any other acquisitions pursuant to this
Section 6.04(l) (including any Indebtedness of the Acquired Entity that is
assumed by the Borrower or any Subsidiary following such acquisition and any
payments following such acquisition pursuant to earn-out provisions or similar
obligations) shall not in the aggregate exceed $200,000,000 during the term of
this Agreement; (E) the Borrower shall have delivered a certificate of a
Financial Officer, certifying as to the foregoing and containing reasonably
detailed calculations in support thereof, in form and substance satisfactory to
the Administrative Agent and (F) the Borrower shall comply, and shall cause the
Acquired Entity to comply, with the applicable provisions of Section 5.13 and
the Security Documents (any acquisition of an Acquired Entity meeting all the
criteria of this Section 6.04(l) being referred to herein as a “Permitted
Acquisition”);
     (m) investments, loans or advances made in connection with the license,
development, manufacture or distribution of pharmaceutical compounds or products
or medical devices, in each case from or through third parties (including

78



--------------------------------------------------------------------------------



 



other pharmaceutical companies) by collaborative efforts or otherwise and in the
ordinary course of business;
     (n) investment received as consideration for Asset Sales permitted by
Section 6.05(b); and
     (o) additional investments, loans and advances by the Borrower and the
Subsidiaries (other than an investment of the type described in clause (h) or
(i) above) so long as the aggregate amount invested, loaned or advanced pursuant
to this paragraph (o) (determined without regard to any write-downs or
write-offs of such investments, loans and advances) does not exceed $50,000,000
in the aggregate.
     Section 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions.
(a) Merge into or consolidate with any other person, or permit any other person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all the assets (whether now owned or hereafter acquired) of the
Borrower or less than all the Equity Interests of any Subsidiary, or purchase,
lease or otherwise acquire (in one transaction or a series of transactions) all
or any substantial part of the assets of any other person or assets that are
substantial in relation to the Borrower and the Subsidiaries taken as a whole,
except that (i) the Borrower and any Subsidiary may purchase and sell inventory
in the ordinary course of business and (ii) if at the time thereof and
immediately after giving effect thereto no Event of Default or Default shall
have occurred and be continuing (A) any Wholly Owned Subsidiary may merge into
the Borrower in a transaction in which the Borrower is the surviving
corporation, (B) any Wholly Owned Subsidiary may merge into or consolidate with
any other Wholly Owned Subsidiary in a transaction in which the surviving entity
is a Wholly Owned Subsidiary and no person other than the Borrower or a Wholly
Owned Subsidiary receives any consideration (provided that if any party to any
such transaction is a Loan Party, the surviving entity of such transaction shall
be a Loan Party), (C) the Acquisition shall be permitted and (D) the Borrower
and the Subsidiaries may make Permitted Acquisitions.
     (b) Make any Asset Sale otherwise permitted under paragraph (a) above
unless (i) such Asset Sale is for consideration at least 85% of which is cash;
provided that (x) any Asset Sales constituting licenses of intellectual property
relating to pharmacological products or medical devices may be for consideration
at least 85% of which is cash or royalty payments and (y) any Asset Sale
constituting a Required Divestiture may be for consideration at least 85% of
which is cash payable within 20 months following the date of consummation of
such Asset Sale, (ii) such consideration is at least equal to the fair market
value of the assets being sold, transferred, leased or disposed of and (iii) the
fair market value of all assets sold, transferred, leased or disposed of
pursuant to this paragraph (b) (other than auction rate securities and other
than Required Divestitures) shall not exceed $200,000,000 in the aggregate
during the term of this Agreement.

79



--------------------------------------------------------------------------------



 



     Section 6.06. Restricted Payments; Restrictive Agreements. (a) Declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment (including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that (i) the
Borrower may declare and pay dividends or make other distributions on its
capital stock to the extent made solely with common stock of the Borrower,
(ii) any Subsidiary may declare and pay dividends or make other distributions
ratably to its equity holders, (iii) so long as no Event of Default or Default
shall have occurred and be continuing or would result therefrom, the Borrower
may repurchase its Equity Interests owned by employees of the Borrower or the
Subsidiaries or make payments to employees of the Borrower or the Subsidiaries
upon termination of employment in connection with the exercise of stock options,
stock appreciation rights or similar equity incentives or equity based
incentives pursuant to management incentive plans or in connection with the
death or disability of such employees in an aggregate amount not to exceed
$5,000,000 in any fiscal year, (iv) so long as no Event of Default or Default
shall have occurred and be continuing or would result therefrom, the Borrower
may make additional Restricted Payments in an aggregate amount not to exceed
$5,000,000 in any fiscal year and (v) the Borrower may pay the Acquisition
Consideration.
     (b) Enter into, incur or permit to exist any agreement or other arrangement
that prohibits, restricts or imposes any condition upon (i) the ability of the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets, or (ii) the ability of any Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to the Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Subsidiary; provided that
(A) the foregoing shall not apply to restrictions and conditions imposed by law,
any Loan Document, the Revolving Loan Credit Agreement or any agreement
governing Revolving Refinancing Indebtedness (subject to clause (i) of
Section 6.01(l)), (B) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (C) the
foregoing shall not apply to restrictions and conditions imposed on any Foreign
Subsidiary by the terms of any Indebtedness of such Foreign Subsidiary permitted
to be incurred hereunder, (D) clause (i) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (E) clause
(i) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.
     Section 6.07. Transactions with Affiliates. Sell or transfer any property
or assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except that
(a) this Section shall not apply to transactions solely between or among Loan
Parties and (b) the

80



--------------------------------------------------------------------------------



 



Borrower or any Subsidiary may engage in any of the foregoing transactions in
the ordinary course of business at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties.
     Section 6.08. Business of Borrower and Subsidiaries. Engage to any material
extent at any time in any business or business activity other than the business
currently conducted by it and business activities reasonably incidental thereto.
     Section 6.09. Other Indebtedness and Agreements. (a) Permit (i) any waiver,
supplement, modification or amendment of the Convertible Notes, the Convertible
Note Indenture or any other document relating to the Convertible Notes,
(ii) except in connection with a refinancing permitted by Section 6.01(l), any
waiver, supplement, modification or amendment of the Revolving Loan Documents or
of documents governing Revolving Refinancing Indebtedness, if such waiver,
supplement, modification or amendment would (A) increase the aggregate amount of
the commitments thereunder except by an amount equal to reasonable fees and
expenses incurred in connection with such amendment, (B) result in the terms of
such Indebtedness or of any agreement entered into or of any instrument issued
in connection therewith to be less favorable in any material respect to the Loan
Parties or the Lenders, (C) add any obligor (unless such obligor is or becomes
at such time a Loan Party) or (D) cause the Revolving Indebtedness to be secured
on a basis other than equally and ratably with, or junior to, the Obligations on
substantially the same terms as the Revolving Indebtedness is secured on the
Closing Date except as shall be acceptable to the Administrative Agent,
(iii) any waiver, supplement, modification, amendment, termination or release of
any other indenture, instrument or agreement pursuant to which any other
Material Indebtedness of the Borrower or any of the Subsidiaries is outstanding
if the effect of such waiver, supplement, modification, amendment, termination
or release would materially increase the obligations of the obligor or confer
additional material rights on the holder of such Indebtedness in a manner
adverse to the Borrower, any of the Subsidiaries or the Lenders or (iv) any
waiver, supplement, modification or amendment of (A) its certificate of
incorporation, bylaws, operating, management or partnership agreement or other
organizational documents or (B) any other agreement that is material to the
conduct of its business, to the extent any such waiver, supplement, modification
or amendment would be adverse to the Lenders in any material respect.
     (b) (i) Permit any alteration, amendment or other change or supplement to
the Tender Offer Documentation or the Merger Agreement that could reasonably be
expected to be materially adverse to the rights or interests of the
Administrative Agent or the Lenders or the ability of the Joint Arrangers to
syndicate the Term Facility or (ii) permit any waiver, alteration, amendment or
other change or supplement to any condition to the Tender Offer Documentation or
the Merger Agreement without the prior written consent of the Joint Arrangers
(such consent not to be unreasonably withheld or delayed).

81



--------------------------------------------------------------------------------



 



     (c) (i) Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or commit to pay, or directly
or indirectly (including pursuant to any Synthetic Purchase Agreement) redeem,
repurchase, retire or otherwise acquire for consideration, or set apart any sum
for the aforesaid purposes, any Indebtedness except (A) the payment of the
Indebtedness created hereunder, (B) the payment of the Revolving Indebtedness,
(C) refinancing of Indebtedness permitted by Section 6.01(a), (D) the payment of
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, (E) any payment
of Indebtedness owed by Foreign Subsidiaries that is not subordinated in right
of payment to the Obligations, (F) so long as no Default or Event of Default
shall have occurred and be continuing, any payments with respect to Indebtedness
that (x) has an aggregate outstanding principal amount not greater than
$25,000,000 and (y) is not subordinated in right of payment to the Obligations
and (G) the payment of Indebtedness under the Alpharma Convertible Notes or
(ii) pay in cash any amount in respect of any Indebtedness or preferred Equity
Interests that may at the obligor’s option be paid in kind or in other
securities.
     Section 6.10. Capital Expenditures. Permit the aggregate amount of Capital
Expenditures made by the Borrower and the Subsidiaries in any fiscal year set
forth below to exceed the amount set forth below for such fiscal year:

          Period   Amount
Fiscal year ended 12/31/09
  $ 95,000,000  
Fiscal year ended 12/31/10
  $ 95,000,000  
Fiscal year ended 12/31/11
  $ 100,000,000  
Fiscal year ended 12/31/12
  $ 105,000,000  

     The amount of permitted Capital Expenditures set forth above in respect of
any fiscal year commencing with the fiscal year ending on December 31, 2010,
shall be increased (but not decreased) by (a) an amount equal to 50% of the
amount of unused permitted Capital Expenditures for the immediately preceding
fiscal year less (b) an amount equal to unused Capital Expenditures carried
forward to such preceding fiscal year.
     Section 6.11. Consolidated Interest Expense Coverage Ratio. Permit the
Consolidated Interest Expense Coverage Ratio for any period of four consecutive
fiscal quarters, in each case taken as one accounting period, ending on a date
set forth below (excluding any such date occurring prior to the last day of the
first full fiscal quarter following the Closing Date) to be less than:
     (a) for any such date occurring on or prior to the last day of the fiscal
quarter in which the Skelaxin Trigger Event occurs, the ratio set forth below
opposite such date:

82



--------------------------------------------------------------------------------



 



      Date   Ratio
03/31/09
  4.00:1 06/30/09   4.00:1 09/30/09   4.00:1 12/31/09   4.00:1 03/31/10   4.00:1
06/30/10   4.00:1 09/30/10   4.00:1 12/31/10   4.00:1 03/31/11   4.00:1 06/30/11
  4.00:1 09/30/11   4.00:1 12/31/11   4.00:1 03/31/12   4.00:1 06/30/12   4.00:1
09/30/12   4.00:1

     (b) thereafter, the ratio set forth below opposite such date:

      Date   Ratio 03/31/09   3.75:1 06/30/09   3.75:1 09/30/09   3.75:1
12/31/09   3.75:1 03/31/10   3.75:1 06/30/10   3.75:1 09/30/10   4.00:1 12/31/10
  4.00:1 03/31/11   4.00:1 06/30/11   4.00:1 09/30/11   4.00:1 12/31/11   4.00:1
03/31/12   4.00:1 06/30/12   4.00:1 09/30/12   4.00:1

     Section 6.12. Maximum Leverage Ratio. Permit the Leverage Ratio on any date
during a period set forth below (excluding any such date prior to the last day
of the first full fiscal quarter to end following the Closing Date) to be
greater than:
     (a) for any date prior to the last day of the fiscal quarter in which the
Skelaxin Trigger Event occurs, the ratio set forth below opposite such period:

83



--------------------------------------------------------------------------------



 



      Period   Ratio 03/31/09 through 06/29/09   2.25:1 06/30/09 through
09/29/09   2.50:1 09/30/09 through 12/30/09   2.65:1 12/31/09 through 03/30/10  
2.30:1 03/31/10 through 06/29/10   2.10:1 06/30/10 through 09/29/10   2.00:1
09/30/10 through 12/30/10   1.75:1 12/31/10 through 03/30/11   1.50:1 03/31/11
through 06/29/11   1.50:1 06/30/11 through 09/29/11   1.50:1 09/30/11 through
12/30/11   1.50:1 12/31/11 through 03/30/12   1.50:1 03/31/12 through 06/29/12  
1.50:1 06/30/12 through 09/29/12   1.50:1 09/30/12 through Maturity Date  
1.50:1

     (b) for any such period thereafter, the ratio set forth below opposite such
period:

      Period   Ratio 03/31/09 through 06/29/09   2.25:1 06/30/09 through
09/29/09   2.50:1 09/30/09 through 12/30/09   3.25:1 12/31/09 through 03/30/10  
3.25:1 03/31/10 through 06/29/10   3.25:1 06/30/10 through 09/29/10   3.15:1
09/30/10 through 12/30/10   2.70:1 12/31/10 through 03/30/11   2.10:1 03/31/11
through 06/29/11   2.00:1 06/30/11 through 09/29/11   2.00:1 09/30/11 through
12/30/11   2.00:1 12/31/11 through 03/30/12   2.00:1 03/31/12 through 06/29/12  
1.50:1 06/30/12 through 09/29/12   1.50:1 09/30/12 through Maturity Date  
1.50:1

     Section 6.13. Fiscal Year. Change the end of its fiscal year from
December 31 to any other date.
     Section 6.14. Certain Equity Securities. Issue any Equity Interest that is
not Qualified Capital Stock.

84



--------------------------------------------------------------------------------



 



ARTICLE 7
Events of Default
     In case of the happening of any of the following events (“Events of
Default”):
     (a) any representation or warranty made or deemed made in or in connection
with any Loan Document, or any representation, warranty, statement or
information contained in any report, certificate, financial statement or other
instrument furnished in connection with or pursuant to any Loan Document, shall
prove to have been false or misleading in any material respect when so made,
deemed made or furnished;
     (b) default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;
     (c) default shall be made in the payment of any interest on any Loan or any
Fee or any other amount (other than an amount referred to in (b) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of three Business Days;
     (d) default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.02, 5.05, 5.08 or 5.16 or in Article 6;
     (e) default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days after the earlier of
(i) notice thereof from the Administrative Agent or any Lender to the Borrower
or (ii) knowledge thereof of the Borrower;
     (f) (i) the Borrower or any Subsidiary shall fail to pay any principal or
interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable, (ii) any other event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness (other than the Revolving Indebtedness) or any trustee or agent on
its or their behalf to cause any Material Indebtedness (other than the Revolving
Indebtedness) to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (ii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness or

85



--------------------------------------------------------------------------------



 



(iii) any “Event of Default” (as defined in the Revolving Loan Credit Agreement)
shall occur;
     (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Subsidiary, or of a substantial part of the
property or assets of the Borrower or a Subsidiary, under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
the property or assets of the Borrower or a Subsidiary or (iii) the winding-up
or liquidation of the Borrower or any Subsidiary; and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
     (h) the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary or for a substantial part of the property or assets of the Borrower
or any Subsidiary, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors, (vi) become unable, admit in writing its inability
or fail generally to pay its debts as they become due or (vii) take any action
for the purpose of effecting any of the foregoing;
     (i) one or more judgments shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to levy upon
assets or properties of the Borrower or any Subsidiary to enforce any such
judgment and such judgment either (i) is for the payment of money in an
aggregate amount in excess of $35,000,000 or (ii) is for injunctive relief and
could reasonably be expected to result in a Material Adverse Effect;
     (j) an ERISA Event shall have occurred that, when taken together with all
other such ERISA Events, could reasonably be expected to result in liability of
the Borrower and its ERISA Affiliates in an aggregate amount exceeding
$35,000,000;
     (k) any Guarantee under the Guarantee and Collateral Agreement for any
reason shall cease to be in full force and effect (other than in accordance with

86



--------------------------------------------------------------------------------



 



its terms), or any Guarantor shall deny in writing that it has any further
liability under the Guarantee and Collateral Agreement (other than as a result
of the discharge of such Guarantor in accordance with the terms of the Loan
Documents);
     (l) any security interest purported to be created by any Security Document
shall cease to be, or shall be asserted by the Borrower or any other Loan Party
not to be, a valid, perfected, first priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from the failure of the Collateral
Agent to (i) maintain possession of certificates representing securities pledged
under the Guarantee and Collateral Agreement or (ii) file or record any
financing statement delivered to the Collateral Agent by the Borrower; or
     (m) there shall have occurred a Change in Control;
     then, and in every such event (other than an event with respect to the
Borrower described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate
forthwith the Commitments and (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding; and in any
event with respect to the Borrower described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding.
ARTICLE 8
The Administrative Agent and the Collateral Agent; Etc.
     Each Lender hereby irrevocably appoints the Administrative Agent and the
Collateral Agent (for purposes of this Article 8, the Administrative Agent and
the Collateral Agent are referred to collectively as the “Agents”) its agent and
authorizes the Agents to take such actions on its behalf and to exercise such

87



--------------------------------------------------------------------------------



 



powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to (i) execute any and all documents (including releases)
with respect to the Collateral and the rights of the Secured Parties with
respect thereto, as contemplated by and in accordance with the provisions of
this Agreement and the Security Documents and (ii) negotiate, enforce or settle
any claim, action or proceeding affecting the Lenders in their capacity as such,
at the direction of the Required Lenders, which negotiation, enforcement or
settlement will be binding upon each Lender.
     The institution serving as the Administrative Agent and/or the Collateral
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and such bank and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Borrower or any Subsidiary
or other Affiliate thereof as if it were not an Agent hereunder.
     Neither Agent shall have any duties or obligations except those expressly
set forth in the Loan Documents. Without limiting the generality of the
foregoing, (a) neither Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing,
(b) neither Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that such Agent is instructed in writing to
exercise by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.08), and (c) except as expressly set forth in the Loan Documents, neither
Agent shall have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Borrower or any of the Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
and/or Collateral Agent or any of its Affiliates in any capacity. Neither Agent
shall be liable for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08) or in the absence of its own gross negligence or willful
misconduct. Neither Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by the Borrower
or a Lender, and neither Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article 4 or

88



--------------------------------------------------------------------------------



 



elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to such Agent.
     Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper person. Each Agent may also rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
     Each Agent may perform any and all its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by it. Each Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Term
Facility as well as activities as Agent.
     Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor (subject to any
restriction on appointing a successor Collateral Agent set forth in the Security
Documents). If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. If no successor Agent has been
appointed pursuant to the immediately preceding sentence by the 30th day after
the date such notice of resignation was given by such Agent, such Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of such Agent hereunder and/or under any other Loan
Document until such time, if any, as the Required Lenders appoint a successor
Administrative Agent and/or Collateral Agent, as the case may be (subject to any
restriction on appointing a successor Collateral Agent set forth in the Security
Documents). Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article

89



--------------------------------------------------------------------------------



 



and Section 9.05 shall continue in effect for the benefit of such retiring
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while acting as Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon the Agents or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon the Agents or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement or any other Loan Document, any related agreement or any
document furnished hereunder or thereunder.
     Notwithstanding any other provision of this Agreement or any provision of
any other Loan Document, each of the Joint Arrangers, the Co-Syndication Agents,
the Co-Documentation Agents and the Senior Managing Agents are named as such for
recognition purposes only, and in their respective capacities as such shall have
no duties, responsibilities or liabilities with respect to this Agreement or any
other Loan Document; it being understood and agreed that each of the Joint
Arrangers, the Co-Syndication Agents, the Co-Documentation Agents and the Senior
Managing Agents shall be entitled to all indemnification and reimbursement
rights in favor of the Agents provided herein and in the other Loan Documents.
Without limitation of the foregoing, neither the Joint Arrangers, the
Co-Syndication Agents, the Co- Documentation Agents nor the Senior Managing
Agents in their respective capacities as such shall, by reason of this Agreement
or any other Loan Document, have any fiduciary relationship in respect of any
Lender, Loan Party or any other person.
     In furtherance of the foregoing, each Lender hereby irrevocably authorizes
the Agents, at their option and in their discretion, to:
     (a) release any Lien on any property granted or held by the Agents under
the Loan Documents (i) upon termination or expiration of the Commitments and
payment in full of all Obligations (other than contingent indemnification and
expense reimbursement obligations as to which no claim has been asserted),
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document or (iii) if approved,
authorized or ratified in writing in accordance with Section 9.08; and
     (b) release any Guarantor from its obligations under its guaranty if such
person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
     Upon request by either Agent, the Required Lenders will confirm in writing
such Agent’s authority to release its interests in particular types of
collateral or to release any Guarantor from its obligations to guarantee
pursuant to this Article 8 (it being understood that any Agent’s failure to make
such a request

90



--------------------------------------------------------------------------------



 



shall not affect the authority expressly granted to the Agent by the terms
hereof or any other Loan Document).
     Each Lender (and each person that becomes a Lender hereunder pursuant to
Section 9.04) hereby (i) acknowledges that Credit Suisse (and any successor to
Credit Suisse in such capacities) is acting under the Security Documents in
multiple capacities as the Administrative Agent, the Collateral Agent and the
administrative agent and the collateral agent pursuant to the Revolving Loan
Documents and (ii) waives any conflict of interest, now contemplated or arising
hereafter, in connection therewith and agrees not to assert against Credit
Suisse (and such successor) any claims, causes of action, damages or liabilities
of whatever kind or nature relating thereto. Each Lender (and each person that
becomes a Lender hereunder pursuant to Section 9.04) hereby authorizes and
directs Credit Suisse (and such successor) to enter into the Security Documents
on behalf of such Lender and agrees that Credit Suisse (and such successor), in
its various capacities thereunder, may take such actions on its behalf as is
contemplated by the terms of the Security Documents.
ARTICLE 9
Miscellaneous
     Section 9.01. Notices; Electronic Communications. Notices and other
communications provided for herein and in the other Loan Documents shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by fax, as follows:
     (a) if to the Borrower, to it at 501 Fifth Street, Bristol, TN 37620,
Attention of Randy Sharrow (Fax No.                       ), with a copy to
James Elrod at the above address (Fax No.                       );
     (b) if to the Administrative Agent, to Credit Suisse, Agency Manager, One
Madison Avenue, New York, NY 10010 (Fax No.                       , e-mail:
                      ; and
     (c) if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.
     All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service
or sent by fax or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01. As agreed to among the Borrower, the Administrative Agent and the

91



--------------------------------------------------------------------------------



 



applicable Lenders from time to time, notices and other communications may also
be delivered by e-mail to the e-mail address of a representative of the
applicable person provided from time to time by such person.
     The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause its Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article 5, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Borrowing Request or a notice
pursuant to Section 2.10, (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Loan Document or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, the Borrower agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.
     The Borrower hereby acknowledges that (a) the Administrative Agent will
make available to the Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, the “Borrower Materials”) by
posting the Borrower Materials on Intralinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower or its securities) (each, a “Public
Lender”). The Borrower hereby agrees that (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Confidential
Information, they shall be treated as set forth in Section 9.16); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (z) the
Administrative Agent shall be entitled to treat any

92



--------------------------------------------------------------------------------



 



Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC”, unless the Borrower notifies the Administrative Agent promptly that
any such document contains material non-public information: (1) the Loan
Documents and (2) notification of changes in the terms of the Loan Documents.
     Each Public Lender agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
     THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR
ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT
LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS
FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
     The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it

93



--------------------------------------------------------------------------------



 



(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.
     Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.
     Section 9.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the making by the Lenders
of the Loans, regardless of any investigation made by the Lenders or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any Fee or any other amount payable under
this Agreement or any other Loan Document is outstanding and unpaid and so long
as the Commitments have not been terminated. The provisions of Sections 2.14,
2.16, 2.20 and 9.05 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the Transactions and the other transactions contemplated hereby, the repayment
of any of the Loans, the expiration of the Commitments, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent or any Lender.
     Section 9.03. Binding Effect. This Agreement shall become effective and
legally binding on the parties hereto when it shall have been executed by the
Borrower and the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns.
     Section 9.04. Successors and Assigns. (a) Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent, the
Collateral Agent or the Lenders that are contained in this Agreement shall bind
and inure to the benefit of their respective successors and assigns.
     (b) Each Lender may assign to one or more Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement (including
all

94



--------------------------------------------------------------------------------



 



or a portion of its Commitment and the Loans at the time owing to it) with the
prior written consent of the Administrative Agent (not to be unreasonably
withheld or delayed); provided, however, that (i) the Administrative Agent shall
use its commercially reasonable efforts to provide notice of any such assignment
to the Borrower (failure to provide or delay in providing such notice shall not
invalidate such assignment); (ii) the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall be in an integral multiple of, and not less than,
$1,000,000 (or, if less, the entire remaining amount of such Lender’s Commitment
or Loans); provided that simultaneous assignments by two or more Related Funds
shall be combined for purposes of determining whether the minimum assignment
requirement is met; (iii) the parties to each assignment shall (A) execute and
deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system acceptable to the Administrative Agent or (B) if
previously agreed with the Administrative Agent, manually execute and deliver to
the Administrative Agent an Assignment and Acceptance, and, in each case, shall
pay to the Administrative Agent a processing and recordation fee of $3,500
(which fee may be waived or reduced in the sole discretion of the Administrative
Agent); (iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire (in which the assignee
shall designate one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws) and all applicable tax forms; and (v) no assignment shall be
made to the Borrower or any of the Borrower’s Affiliates. Upon acceptance and
recording pursuant to paragraph (e) of this Section 9.04, from and after the
effective date specified in each Assignment and Acceptance, (A) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement and (B) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.16,
2.20 and 9.05, as well as to any Fees accrued for its account and not yet paid).
     (c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Loans, in each case without

95



--------------------------------------------------------------------------------



 



giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance, (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee; (iv) such assignee confirms that
it has received a copy of this Agreement, together with copies of the most
recent financial statements referred to in Section 3.05(a) or delivered pursuant
to Section 5.04 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.
     (d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive and the Borrower, the Administrative Agent, the Collateral Agent and
the Lenders may treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register and any
Assignments and Acceptances delivered to the Administrative Agent pursuant to
this Section 9.04(d) shall be available for inspection by the Borrower, the
Collateral Agent and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
     (e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee

96



--------------------------------------------------------------------------------



 



referred to in paragraph (b) above, if applicable, and the written consent of
the Administrative Agent to such assignment and any applicable tax forms, the
Administrative Agent shall (i) accept such Assignment and Acceptance and
(ii) record the information contained therein in the Register. No assignment
shall be effective unless it has been recorded in the Register as provided in
this paragraph (e).
     (f) Each Lender may without the consent of the Borrower or the
Administrative Agent sell participations to one or more banks or other persons
in all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the participating
banks or other persons shall be entitled to the benefit of the cost protection
provisions contained in Sections 2.14, 2.16 and 2.20 to the same extent as if
they were Lenders (but, with respect to any particular participant, to no
greater extent than the Lender that sold the participation to such participant)
and (iv) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and such Lender shall retain the
sole right to enforce the obligations of the Borrower relating to the Loans and
to approve any amendment, modification or waiver of any provision of this
Agreement (other than amendments, modifications or waivers decreasing any fees
payable to such participating bank or person hereunder or the amount of
principal of or the rate at which interest is payable on the Loans in which such
participating bank or person has an interest, extending any scheduled principal
payment date or date fixed for the payment of interest on the Loans in which
such participating bank or person has an interest, increasing or extending the
Commitments in which such participating bank or person has an interest or
releasing any Guarantor (other than in connection with the sale of such
Guarantor in a transaction permitted by Section 6.05) or all or substantially
all of the Collateral). To the extent permitted by law, each participating bank
or other person also shall be entitled to the benefits of Section 9.06 as though
it were a Lender, provided such participating bank or other person agrees to be
subject to Section 2.18 as though it were a Lender.
     (g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
Confidential Information, each such assignee or participant or proposed assignee
or participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
such Confidential Information on terms no less restrictive than those applicable
to the Lenders pursuant to Section 9.16.

97



--------------------------------------------------------------------------------



 



     (h) Any Lender may at any time assign all or any portion of its rights
under this Agreement to secure extensions of credit to such Lender or in support
of obligations owed by such Lender; provided that no such assignment shall
release a Lender from any of its obligations hereunder or substitute any such
assignee for such Lender as a party hereto.
     (i) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any state thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPC
may (A) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and the
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and
(B) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC.
     (j) The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent and each
Lender, and any attempted assignment without such consent shall be null and
void.
     Section 9.05. Expenses; Indemnity. (a) The Borrower agrees to pay all
reasonable out-of-pocket expenses incurred by the Joint Arrangers, the
Administrative Agent and the Collateral Agent in connection with the syndication
of the Term Facility and the preparation and administration of this Agreement
and the other Loan Documents or in connection with any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions

98



--------------------------------------------------------------------------------



 



hereby or thereby contemplated shall be consummated) or incurred by the Joint
Arrangers, the Administrative Agent, the Collateral Agent or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents or in connection with the Loans made
hereunder, including the reasonable fees, charges and disbursements of Davis
Polk & Wardwell, counsel for the Joint Arrangers, the Administrative Agent and
the Collateral Agent, and, in connection with any such enforcement or
protection, the fees, charges and disbursements of any other counsel for the
Joint Arrangers, the Administrative Agent, the Collateral Agent or any Lender.
     (b) The Borrower agrees to indemnify the Joint Arrangers, the
Administrative Agent, the Collateral Agent, each Lender and each Related Party
of any of the foregoing persons (each such person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements, incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (i) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby (including the
syndication of the Term Facility), (ii) the use of the proceeds of the Loans,
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto (and regardless of
whether such matter is initiated by a third party or by the Borrower, any other
Loan Party or any of their respective shareholders or Affiliates), or (iv) any
actual or alleged presence, Release or threatened Release of Hazardous Materials
on any property or facility presently or formerly owned, leased or operated by
the Borrower or any of the Subsidiaries, or any Environmental Claim related in
any way to the Borrower or the Subsidiaries; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the gross negligence or willful misconduct of such Indemnitee.
     (c) To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or the Collateral Agent under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Collateral Agent, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Collateral Agent in its capacity as such. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its

99



--------------------------------------------------------------------------------



 



share of the sum of the outstanding Loans and Commitments at the time, (in each
case, determined as if no Lender were a Defaulting Lender).
     (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.
     (e) The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent or any Lender. All amounts due under this Section 9.05 shall be payable on
written demand therefor.
     Section 9.06. Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, but
excluding payroll and related trust fund accounts) at any time held and other
indebtedness at any time owing by such Lender (or its Affiliates) to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Lender under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
     Section 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN THE OTHER LOAN DOCUMENTS) SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     Section 9.08. Waivers; Amendment. (a) No failure or delay of the
Administrative Agent, the Collateral Agent or any Lender in exercising any power
or right hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or

100



--------------------------------------------------------------------------------



 



power. The rights and remedies of the Administrative Agent, the Collateral Agent
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by the Borrower or any other Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.
     (b) Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified other than pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or, in the case of any other Loan Document, by the Loan Parties party
thereto and the Administrative Agent or the Collateral Agent, as the case may
be, with the consent of the Required Lenders. No agreement referred to in the
preceding sentence shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan, or waive or excuse any such payment or any part
thereof, or decrease the rate of interest on any Loan, without the prior written
consent of each Lender directly adversely affected thereby, (ii) increase or
extend any Commitment or decrease or extend the date for payment of any Fees of
any Lender without the prior written consent of such Lender, (iii) amend or
modify the pro rata requirements of Section 2.17, the provisions of
Section 9.04(j) or the provisions of this Section or release any Guarantor
(other than in connection with the sale of such Guarantor in a transaction
permitted by Section 6.05) or all or substantially all of the Collateral,
without the prior written consent of each Lender, (iv) modify the protections
afforded to an SPC pursuant to the provisions of Section 9.04(i) without the
written consent of such SPC, (v) reduce the percentage contained in the
definition of the term “Required Lenders” without the prior written consent of
each Lender (it being understood that with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Commitments on the Closing Date), or (vi) amend the definition of “Eligible
Assignee” to include the Borrower or any Affiliates of the Borrower without the
prior written consent of Lenders having Loans and Commitments representing more
than 66 2/3% of the sum of all Loans and Commitments outstanding at such time;
provided that it is understood and agreed that any such amendment may impose
terms and conditions on any assignment to the Borrower or any Affiliate that are
acceptable to the Administrative Agent, the Borrower and the Required Lenders;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Collateral Agent
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent or the Collateral Agent.

101



--------------------------------------------------------------------------------



 



     (c) Notwithstanding anything to the contrary contained in this
Section 9.08, if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of the Loan Documents, then
the Administrative Agent and the Borrower shall be permitted to amend such
provisions and the resulting amendment shall become effective without any
further action of consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof.
     Section 9.09. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.09 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
     Section 9.10. Entire Agreement. This Agreement, the Fee Letter and the
other Loan Documents constitute the entire contract between the parties relative
to the subject matter hereof. Any other previous agreement among the parties
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents. Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any person (other
than the parties hereto and thereto, their respective successors and assigns
permitted hereunder and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Collateral Agent and
the Lenders) any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.
     Section 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)

102



--------------------------------------------------------------------------------



 



ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
     Section 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
     Section 9.13. Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by fax transmission
shall be as effective as delivery of a manually signed counterpart of this
Agreement.
     Section 9.14. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
     Section 9.15. Jurisdiction; Consent to Service of Process. (a) The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Collateral Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against the
Borrower or its properties in the courts of any jurisdiction.

103



--------------------------------------------------------------------------------



 



     (b) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     Section 9.16. Confidentiality. Each of the Administrative Agent, the
Collateral Agent and the Lenders agrees to maintain the confidentiality of the
Confidential Information (as defined below), except that Confidential
Information may be disclosed (a) to its and its Affiliates’ officers, directors,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential), (b) to the
extent requested by any regulatory authority or quasi-regulatory authority (such
as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) in connection with the exercise of any remedies hereunder or under
the other Loan Documents or any suit, action or proceeding relating to the
enforcement of its rights hereunder or thereunder, (e) subject to an agreement
containing provisions substantially the same as those of this Section 9.16, to
(i) any actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary or any of their
respective obligations, (f) with the consent of the Borrower or (g) to the
extent such Confidential Information becomes publicly available other than as a
result of a breach of this Section 9.16. For the purposes of this Section,
“Confidential Information” shall mean all information received from the Borrower
and related to the Borrower or its business, other than any such information
that was available to the Administrative Agent, the Collateral Agent or any
Lender on a nonconfidential basis prior to its disclosure by the Borrower;
provided that, in the case of Confidential Information received from the
Borrower after the Closing Date, such information is clearly identified at the
time of delivery as confidential. Any person required to maintain the
confidentiality of Confidential Information as provided in this Section 9.16
shall be considered to have complied with its obligation to do so if such person
has exercised the same degree of care to maintain the confidentiality of such
Confidential Information as such person would accord its own confidential
information.

104



--------------------------------------------------------------------------------



 



     Section 9.17. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent. The provisions of this Section 9.17
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.
     Section 9.18. Patriot Act. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower, for itself
and the Subsidiaries, that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107 56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower and the Subsidiaries, which information includes the name and
address of the Borrower and the Subsidiaries and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower and the Subsidiaries in accordance with the Patriot Act.
     Section 9.19. No Fiduciary Duty. The Borrower, on behalf of itself and the
Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby or by any other Loan Document and any communications in
connection therewith, the Borrower, the Subsidiaries and their Affiliates, on
the one hand, and the Administrative Agent, the Lenders and their Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications.

105



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            KING PHARMACEUTICALS, INC.,
      By:   /s/ Brian A. Markison        Name:   Brian A. Markison      
Title:   Chairman, President and
Chief Executive Officer     

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
     individually and as Administrative Agent
      and Collateral Agent,
      By:   /s/ John D. Toronto       Name:   John D. Toronto       Title:  
Director             By:   /s/ Shaheen Malik       Name:   Shaheen Malik      
Title:   Associate    

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION,
      By:   /s/ David Gillespie       Name:   David Gillespie       Title:  
Managing Director    

 



--------------------------------------------------------------------------------



 



            BANK OF LINCOLNWOOD
      By:   /s/ Richard R. Robbins       Name:   Richard R. Robbins      
Title:   President & COO  

 



--------------------------------------------------------------------------------



 



         

            DNB NOR Bank, ASA
      By:   /s/ Phil Kurplewski       Name:   Phil Kurplewski       Title:  
Senior Vice President             By:   /s/ Kristin Riise       Name:   Kristin
Riise        Title:   Vice President     





--------------------------------------------------------------------------------



 



         

            DZ BANK, DEUTSCHE GENOSSENSCHAFTSBANK
      By:   /s/ Oliver Hildenbrand       Name:   Oliver Hildenbrand      
Title:   SVP             By:   /s/ Cedric Probst       Name:   Cedric Probst    
  Title:   VP    





--------------------------------------------------------------------------------



 



         

            FIRST TENNESSEE BANK, NATIONAL ASSOCIATION, as Lender
      By:   /s/ Freddie H. Malone, VP       Name:   Freddie H. Malone      
Title:   Vice President    





--------------------------------------------------------------------------------



 



         

            Siemens Financial Services, Inc., as Lender
      By:   /s/ Todd W. Tucker       Name:   Todd W. Tucker       Title:   Vice
President — Operations             By:   /s/ Doug Maher       Name:   Doug Maher
      Title:        





--------------------------------------------------------------------------------



 



         

            The Private Bank and Trust Company, as Lender
      By:   /s/ Zennie W. Lynch Jr.       Name:   Zennie W. Lynch Jr.      
Title:   Associate Managing Director    





--------------------------------------------------------------------------------



 



         

            Union Bank, N.A., as Lender
      By:   /s/ Michael Tschida       Name:   Michael Tschida       Title:  
Vice President    





--------------------------------------------------------------------------------



 



         

            Lender: U.S. Bank, N.A.
      By:   /s/ Thomas A. Heckman       Name:   Thomas A. Heckman       Title:  
Vice President    

